

 
TECHNICAL REPORT ON THE
EMERALD ISLE COPPER DEPOSIT,
ARIZONA, U.S.A.

--------------------------------------------------------------------------------

PREPARED FOR
STE-GENEVIEVE RESOURCES LTD.


 
NI43-101 Report
 
Authors:
Hrayr Agnerian, M.Sc. (Applied), P.Geo.
John T. Postle, P.Eng.








 
 
 
[img00145.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
TABLE OF CONTENTS
 

    Page       1. SUMMARY  1   1.1  Executive Summary    2   1.2  Technical
Summary    3         2. INTRODUCTION AND TERMS OF REFERENCE     9         3.
RELIANCE ON OTHER EXPERTS   13         4. PROPERTY LOCATION AND DESCRIPTION   14
        5. ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND
PHYSIOGRAPHY    18         6. EXPLORATION AND MINING HISTORY   19   6.1 El Paso 
20   6.2 USBM / El Paso Joint Venture    22   6.3 TSC / Arimetco  24   6.4
Historical Resource and Reserve Estimates  26   6.5 2001 to 2004     26        
7. GEOLOGICAL SETTING  27    7.1 Regional Geology   27    7.2 Property Geology  
29         8. DEPOSIT TYPES  30   8.1 Types of Mineralization  30   8.2 Genetic
Model  30         9. MINERALIZATION  33         10. DRILLING 38   10.1 Past
Drilling   38   10.2 Recent Drilling  38         11. SAMPLING METHOD AND
APPROACH 40   11.1 El Paso   40   11.2  Holcorp/MDA  40   11.3 SGV   41        
12. SAMPLE PREPARATION, ANALYSIS AND SECURITY 43   12.1  El Paso  43   12.2 SGV 
44         13. DATA VERIFICATION 46   13.1 Verification of Historical Data   46
  13.2 Verification of Recent Data by SGV     48   13.3 SGV Check Assays  48  
13.4   Independent Sampling by RPA      53

 
 
 

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 

14.  MINERAL RESOURCES   57   14.1  General Statement  57   14.2  Database  57  
14.3  Density Measurements    57   14.4  Geological Interpretation and 3D
Solids   58   14.5  Block Model and Validation   63   14.6  Cut-off Grade  64  
14.7  Classification of Mineral Resources   65         15. MINERAL PROCESSING
AND METALLURGICAL TESTING       66   15.1  Arimetco 1988  66   15.2 Arimetco
1994  66   15.3  SGV  67   15.4 Discussion  68        
16. 
ADJACENT PROPERTIES   69         17.  INTERPRETATION AND CONCLUSIONS   70   17.1
Exploration Potential   70   17.2  Conclusions
70
        18. RECOMMENDATIONS  72         19. REFERENCES  72         20. SIGNATURE
PAGE  75         21. CERTIFICATE OF QUALIFICATIONS    76   21.1 Hrayr Agnerian  
76   21.2 John Postle 78          22   APPENDIX    80   Emerald Isle Deposit,
Significant Mineralized Intersections in El Paso Rotary Drill Holes  80

 
 
 

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
LIST OF TABLES
 

    PAGE       Table 1-1  Recommended Work and Budget  3 Table 1-2  RPA Mineral
Resource Estimate  8 Table 4-1 List of Mineral Claims 16 Table 6-1 Assay Values
of Phase I In-Situ Leaching (USBM, 1974)  23 Table 6-2 Assay Values for Phase II
Preshot Core (USBM, 1974) 24 Table 6-3 Production Record by Arimetco
(1992-1993)  25 Table 12-1 Check Assay Results (1992)................. Error!
Bookmark not defined.   Table 13-1 Comparison of El Paso and SGV RCD Drilling
Results 47 Table 13-2 Comparison of SGV Reverse Circulation and Diamond Drilling
Results 47 Table 13-3 Check Assay Results 2004-2005, MSRDI vs. American Assay
Labs 49 Table 13-4 Check Assay Results 2004-2005, MSRDI vs.
ACTLAB-Skyline Laboratories 50 Table 13-5  RPA Independent Sampling Results
(June 2004) 53 Table 13-6  RPA Independent Sampling Results (December 2004) 55
Table 14-1  Density Determinations 58 Table 14-2  Statistics of Drill Hole (10
ft.) Composites 61 Table 14-3  Comparison of Block Grades and Composite Grades
64 Table 14-4  RPA Mineral Resource Estimate 65 Table 18-1 Recommended Work and
Budget 72

 
LIST OF FIGURES
 

    PAGE           Figure 2-1 Emerald Isle Project, Location Map 12   Figure 4-1
Emerald Isle Project, Property Map 17   Figure 6-1 Emerald Isle Property, Drill
Hole Location Map 21   Figure 7-1 Emerald Isle Area, Regional Geology 28  
Figure 7-2 Emerald Isle Project, Local Geology 29   Figure 9-1  Emerald Isle
Property, Plan View of Pre-stripping Copper Mineralization 34   Figure 9-2 
Emerald Isle Property, Generalized Vertical Longitudinal Section 35   Figure
9-3  Emerald Isle Property, Vertical Cross Section 49+450E  36   Figure 9-4 
Emerald Isle Property, Vertical Cross Section 50+150E 37   Figure 13-1 
Correlation of MSRDI and American Assay Lab Results (2005) 51   Figure 13-2
Correlation of MSRDI and ACTLab Results (2005)  52   Figure 13-3 Plot of SGV
vs.RPA Results, Total Copper (%TCu) Values of Independent Samples Collected by
RPA 56   Figure 14-1 3D View of the Emerald Isle Deposit 60   Figure 14-2
Emerald Isle Deposit, Histogram of Composite Assay values  62  

 
 
 

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
1  SUMMARY
 
1.1  EXECUTIVE SUMMARY
 
Roscoe Postle Associates Inc. (RPA) has been retained by Ste. Genevieve
Resources Ltd. (SGV) to prepare a Technical Report and estimate the Mineral
Resources of the Emerald Isle
Copper Project, located near Kingman, in northwestern Arizona. The purpose of
this report is to provide an independent estimate of the Mineral Resources of
the Emerald Isle Project and, if warranted, to recommend further work on the
property. The Technical Report is compliant with NI 43-101 Standards of
Disclosure for Mineral Projects. RPA visited the property in May and December,
2004.
 
SGV is a Canadian reporting issuer with a corporate office in Montreal and
another office in Toronto. It has interests in two copper projects in Arizona
and another copper project in Haiti, and is currently conducting work to assess
the economics of putting the Emerald Isle Project, a former copper producer in
Arizona, back into production.
 
The Emerald Isle Copper Project comprises a mineral deposit and some
infrastructure. In particular these include:
 

  ● A small open pit mine,   ● A SX/EW plant,   ● A leach pad with mineralized
material for heap leaching,   ● A pad with tailings from previous mining and
processing,   ● Three small low grade stockpiles, and   ● Mine infrastructure
including some buildings, office trailer and equipment, which may have to be
repaired or replaced.

 
Recently, SGV has completed a definition drilling program and is assessing the
potential economics of re-opening the Emerald Isle Mine.
 
 
1

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
CONCLUSIONS
 
The Emerald Isle copper deposit is hosted by Late Tertiary conglomerates and, to
a lesser extent, by Quaternary alluvium and Cretaceous granitic rocks. RPA has
estimated the Mineral Resource from 135 previous rotary and reverse circulation
drill holes. Based on our review of past and recent exploration data, RPA
concludes that:
 
  •  
The technical data generated from past as well as recent exploration on the
property are acceptable for estimation of Mineral Resources.

 
  •  
The 2004 SGV drilling program has been carried out in a systematic manner and is
well documented.

 
  •  
The new SGV drilling results have on an overall basis confirmed the previous
drilling results, although there is considerable variability between individual
twinned holes.

 
  •  
RPA has estimated Mineral Resources of the Emerald Isle copper deposit using
results of the previous drilling. At a total copper cut-off grade of 0.3% TCu
and 10 ft. minimum vertical thickness, Indicated Mineral Resources are 2.22
million tons with an average grade of 0.62% TCu.

 
  •  
In RPA's opinion, further work is warranted on the Emerald Isle property to
advance it towards the prefeasibility stage.

 
  •  
Past exploration (seismic survey by Arimetco) results suggest that a
paleochannel similar to the one hosting the Emerald Isle deposit may be present
south of the current open pit. RPA is of the opinion that this represents a
valid exploration target.

 
RECOMMENDATIONS
 
RPA is of the opinion that the Emerald Isle copper property contains a
significant copper Mineral Resource and recommends a Scoping Study (Preliminary
Assessment) to assess the economic potential of the project and advance it
towards the prefeasibility stage. As part of the Scoping Study, further
metallurgical testwork is recommended to determine the copper recovery in a
conventional heap leaching operation. RPA also recommends drilling to test the
paleochannel exploration target south of the open pit area. The estimated cost
of the recommended work is C$200,000 (Table 1-1).
 
 
2

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
 
TABLE 1-1   RECOMMENDED WORK AND BUDGET
SGV Emerald Isle Project, Arizona
 
Item
Estimated Cost (C$)
Metallurgical testwork
25,000
Scoping study
100,000
Drilling of exploration targets
75,000
Total Recommended Work
200,000



 
1.2   TECHNICAL SUMMARY
 
PROPERTY STATUS

The Emerald Isle Project is located approximately 24 km northwest of the City of
Kingman, Arizona and some 160 km (100 mi) southeast of Las Vegas, Nevada. The
population of Kingman is about 10,000, and the city is situated close to US
Interstate Highway 40 within Wallapai Mining District, Mohave County, Arizona.
 
The Emerald Isle copper deposit is situated within the Emerald Isle Property,
which includes 37 Unpatented Lode Mining Claims and 14 Mill-site Claims,
covering a total area of approximately 178 ha (440 acres). The registered owner
of the 24 old (unpatented as well as Mill-site mining) claims is Western
Consolidated Resources (Western), a company based in Tucson, Arizona. Recently,
SGV has staked 27 new claims (total approximately 263 acres) surrounding the
original 24 claims.
 
The mineral claims are in good standing until August 31, 2006. This information
has been supplied by SGV. RPA has not searched or confirmed title to the Emerald
Isle Property.
 
RPA understands that since the Emerald Isle Property is a former producer,
environmental impact and hydrology studies have been carried out and new
permitting is not required. Additional geotechnical studies, however, are
required by the current operator of the project prior to the new development of
the project. Included in the authorizations needed for the restart of mining at
Emerald Isle are water permit and authorization from the Government of the State
of Arizona.
 
 
3

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
LOCATION AND ACCESS
 
Access to the Emerald Isle Property is by paved roads, including US Interstate
Highway 93, from Las Vegas, Nevada or Phoenix, Arizona. Logistical support, in
terms of power and telephone lines, is available at Kingman, which is linked to
the Arizona Power grid. Water is available from wells near the property and from
the Mineral Park Mine nearby. Infrastructure is good for mining activities since
the area has a history of gold and copper mining. Infrastructure for mining
equipment and personnel also are available at Phoenix and near Tucson, in
southern Arizona, where a number of open pit copper mines are located. A high
voltage power line runs alongside Interstate Highway 40, about 2 km from the
property.
 
HISTORY OF EXPLORATION AND MINING
 
Historic mining activities in the Wallapai district of northern Arizona date
back to the early 1860s, mostly for silver and gold within oxidized portions of
veins. With the turn of the 20th Century mining companies started to explore for
base metals. From 1917 to 1943 the property was worked at various times. From
1944 to 1948 a 300 tpd copper leaching plant was in operation. About 55,000 tons
of copper were reported to have been recovered. Results from this operation
reportedly indicated leach recoveries in the order of 80% from "ore" with a head
grade of 1% Cu. Acid consumption was in excess of 10 lbs. of acid per pound of
copper produced.
 
During the past half-century a considerable amount of work was done by El Paso
Natural Gas Company (El Paso), Arimetco, Inc. (Arimetco) and contractors. These
include completion of some 17,200 ft. of drilling in 90 rotary drill holes. In
addition, some 8,600 ft. of drilling in 45 reverse circulation drill (RCD) holes
were also completed by Holcorp. Past work also included development of the
present open pit, and reported production of some 1.4 million tons (1.27 million
tonnes) of oxide material averaging about 1% Cu.
 
During the 1970s, El Paso also carried out blasting and in-situ leaching at the
bottom of the open pit. This was done in conjunction with the United States
Bureau of Mines (now the United States Geological Services). Results of this
test, however, were not encouraging.
 
 
4

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
In 1980, TSC Enterprises, Inc. (TSC) acquired the Emerald Isle Property from El
Paso, but the property remained inactive. In 1987, TSC was acquired by Arimetco,
Inc. (Arimetco) and produced some 100,300 lbs. of cement copper (82% Cu) from
the open pit. In 1992, TSC commissioned an 8,000 lbs./day SX-EW plant and
reportedly produced 1,152,663 lbs. of copper from 162,565 tons with an average
head grade of 0.57% total copper (TCu). These figures equate to a copper
recovery of 62%. Due to the prevailing low copper price at that time, however,
the plant was shut down in September 1993. In 2003, TSC changed its name to
Western Consolidated Resources (Western).
 
GEOLOGICAL SETTING AND MINERALIZATION
 
The Emerald Isle Property is underlain by the Late Tertiary Gila Conglomerate
and Cretaceous granitic rocks similar to those present at the nearby Mineral
Park Mine. To the south, the area is covered by Quaternary alluvium.
 
There are three types of copper mineralization at Emerald Isle. The first type
is primary fissure vein mineralization containing copper sulphides. This was the
type of mineralization which was mined in 1917 and 1918, but which is no longer
the target at the present time. The second (and the main) type is primary copper
mineralization within the dark conglomerate reported to consist primarily of
tenorite (CuO). The third type is secondary copper mineralization, in the form
of copper staining, such as malachite (CuCO3.Cu(OH)2) and chrysocolla
(CuO.SiO2.H2O), which are commonly observed on fracture planes as well as within
the matrix of the dark conglomerate.
 
Copper mineralization at Emerald Isle is hosted by the Gila Conglomerate. The
copper zone is in the form of a mineralized lens contained within a paleochannel
some 2,500 ft long, 500 ft. to 750 ft. wide. The thickness ranges from 20 ft. to
300 ft., averaging about 100 ft. In places, the conglomerate is absent and in
other places it is very thick, due to faulting.
 
The source of the copper at Emerald Isle is interpreted to be the low grade
porphyry-type copper mineralization at Alum Wash, about 3.5 mi northeast of the
Emerald Isle deposit, and mineralization is characterized by dark blue to black
rock. In this respect, the style of mineralization appears to be somewhat
similar to the Exotica deposit, a satellite of the giant Chuquicamata copper
deposit in Chile.
 
 
5

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
PAST EXPLORATION
 
The Emerald Isle deposit has been explored by some 25,800 ft. of drilling in 90
surface rotary holes drilled in the 1970s by El Paso and 45 reverse circulation
holes drilled in the 1990s by another company. Systematic testing of the copper
bearing zone was started by Arimetco in 1987 and continued until 1992.
 
RECENT EXPLORATION
 
During November and December 2004, SGV completed a program of confirmation
drilling that totalled 5,530 ft. in 18 reverse circulation drill (RCD) holes.
Fifteen of these holes twinned previous El Paso and Arimetco holes and ranged in
depth from 235 ft. to 350 ft. Samples were analyzed for total copper as well as
soluble copper and zinc. Due to variability in copper results between the
original and twinned holes, SGV twinned four of the RCD holes by diamond
drilling of four holes totalling 1,196 ft.
 
HISTORICAL RESOURCE ESTIMATES
 
There have been a number of resource and reserve estimates of the Emerald Isle
copper deposit, as summarized below. RPA has not reviewed these historical
estimates and is uncertain of the parameters and in some cases cut-off grades
used.
 
  •  
In March 1991, MPH estimated total "reserves" to be in the order of 1.8 million
tons at 0.72% TCu.

 
  •  
In March 1992, Mine Development Associates (MDA) Feasibility Study on behalf of
Holcorp estimated Mineral Resources to total 2.81 million tons at 0.57% TCu of
which in-pit resources totalled 1.52 million tons at 0.49% TCu, plus stockpiles
estimated at 400,000 tons averaging 0.35% TCu.

 
  •  
In 1992, Arimetco estimated the oxide copper resources at a 0.11% TCu cut­off
grade and a waste-to-ore strip ratio of 0.8:1 as total proven and probable
reserves of 1.95 million tons at 0.58% TCu plus 1.2 million tons of mill
tailings averaging 0.22% TCu.

 
  •  
In 1995, Arimetco considered a number of scenarios for the Emerald Isle deposit,
but documentation is incomplete. One of these scenarios was a block model
estimate with reported mineral resources of 980,000 tons, which could be mined
at a strip ratio of 1:1. Later, Arimetco modified these resources to 475,000
tons averaging 0.61% TCu, at a strip ratio of 0.73:1.

 
 
6

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
RPA notes that all of the above resource and reserve estimates are historical in
nature and are included for information purposes. They are not compliant with NI
43­101. Furthermore, RPA has not reviewed them and cannot comment on their
reliability, relevance or classification, but notes that they are in the same
order of magnitude as the RPA current estimate described below.
 
RPA INDEPENDENT SAMPLING
 
RPA collected eighteen (18) samples of RC drill chips from the recent drilling
and sent them to SGS Laboratories in Don Mills, Ontario for total copper (TCu),
acid soluble copper (ASCu), total zinc (TZn) and acid soluble zinc (ASZn)
determinations. In general, the RPA TCu assay values are higher than the SGV
values, by 20% on average. The RPA ASCu values are also higher than the SGV
values, by almost 50% on average. The RPA samples have an average ratio of ASCu
to TCu of 86% compared to the SGV average of 69% for this group of 18 samples.
RPA notes that the average ratio of the ASCu to TCu for all 176 SGV samples in
the mineralized intervals in the holes is 78%. The RPA check sampling confirms
the SGV drilling results in general and suggests that the SGV values may be on
the low side: more check sampling is needed.
 
RPA ESTIMATE OF MINERAL RESOURCES
 
RPA has estimated the Mineral Resources of the Emerald Isle deposit using data
from the previous 135 rotary and RCD holes. The new SGV drilling results have on
an overall basis confirmed the previous El Paso and Arimetco drilling results,
although the variability between individual assays from samples of the twinned
holes. As part of its estimate, RPA carried out an interpretation of the geology
and the mineralized zone, and developed a block model to estimate the Mineral
Resources.
 
The copper mineralization was interpreted on drill sections into a single
mineralized lens. Gemcom software was used to construct a 3D solid of the lens
and grades were interpolated into blocks in the 3D solid using only the 10 ft.
drill hole assay composites located within the solid using ordinary kriging. To
validate the block model resource estimate, RPA carried out a visual inspection
and comparison of block grades with composite grades, as well as a statistical
comparison of the composite and block grade distributions.
 
 
7

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
The RPA Mineral Resource estimate is shown in Table 1-2 at several TCu cut-off
grades. A cut-off grade of 0.3% TCu is considered to be reasonable for reporting
purposes and is based on the approximate operating costs of US$6.98 per ton, a
copper recovery of 75% and a copper price of US$1.50 per pound. All of the
Mineral Resources are classified as Indicated based on drill hole spacing and
the range of the semi-variogram.
 

TABLE 1-2   RPA MINERAL RESOURCE ESTIMATE SGV - Emerald Isle Deposit           
Indicated Mineral Resources   Cut-off grade (% TCu) Tons (rounded) Total Copper
(% TCu) 0.8 420,000 1.00 0.7 650,000 0.91 0.6 940,000 0.83 0.5 1,380,000 0.74
0.4 1,870,000 0.66 0.3 2,220,000 0.62 0.2 2,310,000 0.60 0.1 2,330,000 0.60
Note: Tonnage is estimated using a density factor of 13.54 cu. ft./ton.

 
The RPA resource estimate is in accordance with the Mineral Resource/Reserve
Classification as recommended by the CIM Committee on Mineral Resources and
Mineral Reserves.
 
EXPLORATION POTENTIAL
 
The Emerald Isle Project is a mineral property that contains a small oxide
copper deposit hosted by a relatively flat lying conglomerate unit where it is
crossed by a stream paleochannel. Past exploration work (seismic survey) by
Arimetco has identified another possible paleochannel to the south of the known
deposit. This represents a valid exploration target that warrants testing by
drilling.
 
 
8

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
2 INTRODUCTION AND TERMS OF REFERENCE
 
Roscoe Postle Associates Inc. (RPA) has been retained by Ste. Genevieve
Resources Ltd. (SGV) to prepare a Technical Report and estimate the Mineral
Resources of the Emerald Isle Copper Project, located near Kingman, in
northwestern Arizona (Figure 2-1). The purpose of this report is to provide an
independent estimate of the Mineral Resources of the Emerald Isle Project and,
if warranted, to recommend further work on the property. The Technical Report is
compliant with NI 43-101 Standards of Disclosure for Mineral Projects.
 
SGV is a Canadian reporting issuer with a corporate office in Montreal and
another office in Toronto. It has interests in two copper projects in Arizona
and another copper project in Haiti, and is currently conducting work to assess
the economics of putting the Emerald Isle Project, a former copper producer in
Arizona, back into production.
 
In preparation of this report, Messrs. Hrayr Agnerian, M. Sc. (Applied), P.
Geo., Consulting Geologist with RPA and John T. Postle, P. Eng., Independent
Consulting Engineer and Associate with RPA, reviewed technical documents and
reports on the Emerald Isle deposit supplied by SGV. The sources of information
are listed at the end of this report.
 
This report is an update of an earlier RPA report prepared in June 13, 2005. RPA
understands that, since that time no new work has been carried out on the
Property.
 
The Qualified Persons for the Technical Report and their involvement are:
 
●
Hrayr Agnerian, M.Sc. (Applied), P.Geo., Consulting Geologist with RPA. During
his first site visit to the Emerald Isle property on May 31, 2004, Mr. Agnerian
collected independent samples of mineralized rock from the pit walls and bottom
and submitted them for assay at SGS Laboratories, a recognized assay laboratory
in Toronto. During the recent drilling program, Mr. Agnerian visited the site
again from December 18 to 20, 2004, reviewed the sampling and logging procedures
and held discussions with site personnel. Mr. Agnerian also collected eighteen
(18) independent samples from current drilling and submitted them for assay at
SGS Laboratories in Toronto. Mr. Agnerian is responsible for all sections,
except for the mining aspects, of the Technical Report.

 
●
John T. Postle, P.Eng., Consulting Mining Engineer with RPA, visited the Emerald
Isle property on May 31, 2004, including the old open pit, heap leach area and
the surface exposures of the Emerald Isle deposit. Mr. Postle is responsible for
the mining section of the Technical Report.

 
 
9

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
For the resource estimate, RPA retained Mr. Nathan Eric Fier, P. Eng., of
Vancouver, to construct the block model of the Emerald Isle deposit, in
association with Mr. David W. Rennie, P. Eng., RPA Consulting Geological
Engineer, under the supervision of Mr. Agnerian.
 
During the first site visit, Messrs. Agnerian and Postle held discussions with
Mr. Bryan Wilson, President and CEO of SGV and Mr. Harold R. (Roy) Shipes of
Western Consolidated Resources of Tucson, Arizona (the vendor of the Emerald
Isle Property) regarding past work on the property. Mr. Shipes is also President
of TSC Enterprises, Inc. (TSC). Subsequent to RPA's first site visit, Messrs
Agnerian and Postle also held discussions with Mr. Wilson. During the second
site visit Mr. Agnerian also held discussions with SGV Contractors and
professionals knowledgeable on the project including:
 

  ●  Mr. Joe Sawyer, Project Manager   ●  Mr. Gary Clifton, Project Geologist  
●  Mr. Robert Hamilton, Geologist

 
For the sake of consistency with old reports, Imperial units as well as metric
units are used in this report, and costs are given in United States Dollars
(US$) as well as in Canadian Dollars (CAN$).
 
On May 11, 2004, RPA was contacted by Mr. Bryan Wilson, to carry out a
preliminary review of the Emerald Isle as well as the Zonia Project, another
copper property and a former producer in southern Arizona. After RPA's initial
review and site visit, RPA was requested to carry out a resource estimate and
prepare a NI 43-101 Technical Report on the Emerald Isle Project.
 
 
10

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
In this report, certain terms are used including total copper, acid soluble
copper, and recovered copper. Total copper (TCu) is the assay value from
conventional assaying for copper, acid soluble copper is the assay value
obtained from dissolving the sample in a 5% solution of sulphuric acid, and
recovered copper is the value obtained by dividing the recovered copper by the
tonnage treated.
 
The abbreviations used in this report are listed below.
 

 
micron
km2
square kilometre
°C
degree Celsius
kPa
kilopascal
°F
degree Fahrenheit
kVA
kilovolt-amperes
Hg
microgram
kW
kilowatt
A
Ampere
kWh
kilowatt-hour
a
annum
l
liter
m3/h
cubic metres per hour
l/s
litres per second
CFM
cubic metres per minute
m
metre
bbl
barrels
M
mega (million)
Btu
British thermal units
m2
square metre
C$
Canadian dollars
m3
cubic metre
cal
calorie
min
minute
cm
centimetre
masl
metres above sea level
cm2
square centimetre
mm
millimetre
d
day
mph
mile per hour
dia.
diameter
MVA
megavolt-amperes
dmt
dry metric tonne
MW
megawatt
dwt
dead-weight ton
MWh
megawatt-hour
ft
foot
m3/h
cubic metres per hour
ft/s
foot per second
opt, oz/st
ounce per short ton
ft2
square foot
oz
troy ounce (31.1035g)
ft3
cubic foot
oz/dmt
ounce per dry metric tonne
g
gram
ppm
part per million
G
giga (billion)
psia
pound per square inch absolute
gal
Imperial gallon
psig
pound per square inch gauge
g/l
gram per litre
RL
relative level
g/t
gram per tonne
s
second
gpm
Imperial gallons per minute
st
short ton
gr/ft3
grain per cubic foot
stpa
short ton per year
gr/m3
grain per cubic metre
stpd
short ton per day
hr
hour
t
metric tonne
ha
hectare
tpa
metric tonne per year
hp
horsepower
tpd
metric tonne per day
in
inch
US$
United States dollar
in2
square inch
USg
United States gallon
J
Joule
USgpm
US gallon per minute
K
kilo (thousand)
v
volt
kcal
kilocalorie
w
watt
kg
kilogram
wmt
wet metric tonne
km
kilometre
yd3
cubic yard
km/h
kilometre per hour
yr
year
mi
mile
TCu
Total copper
lbs
pounds (weight)
ASCu
Acid soluble copper
%
percent
TZn
Total zinc
o
degree
ASZn
Acid soluble zinc

 
 
11

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com


[img00146.jpg]
 
 
12

--------------------------------------------------------------------------------

 

ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
3 RELIANCE ON OTHER EXPERTS
 
This report has been prepared by RPA for Ste. Genevieve Resources Ltd. (SGV).
The information, conclusions, opinions, and estimates contained herein are based
on:
 

  ●  Information available to RPA at the time of preparation of this report,   ●
 Assumptions, conditions, and qualifications as set forth in this report, and  
●  Data, reports, and other information supplied by SGV.

 
For technical information on the Emerald Isle Property, RPA has relied on some
reports by previous operators of the project as well as reports by other
consultants (see References section). RPA has not verified the technical
information in these reports, but has formed its opinions on the mineralized
zones at Emerald Isle primarily on the basis of this technical information. RPA
has visited the Emerald Isle Property and has taken independent samples.
 
RPA has not searched the title to the Emerald Isle property, but has relied on
information supplied by SGV.
 
 
13

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
4 PROPERTY LOCATION AND DESCRIPTION
 
The Emerald Isle Project is located approximately 24 km northwest of the City of
Kingman, Arizona, and some 160 km (100 mi) southeast of Las Vegas, Nevada, or
275 km (172 mi) northwest of Phoenix, Arizona (Figure 2-1). The population of
Kingman is about 10,000, and the city is situated close to US Interstate Highway
40 and Arizona State Highway 93 within Wallapai Mining District, Mohave County,
Arizona. The geographic coordinates of the property are 35° 21' N Latitude and
114° 10'W Longitude (T22 and 23 and R 18). Primary industries supporting the
City of Kingman are ranching and tourism.


The Emerald Isle copper deposit is situated within the Emerald Isle Property,
which includes 37 Unpatented Lode Mining Claims and 14 Mill-site Claims,
covering a total area of approximately 178 ha (440 acres, Table 4-1 and Figure
4-1). The registered owner of the 24 old (unpatented as well as mill site)
mining claims, total approximately 71 ha or 175 acres) is Western Consolidated
Resources (Western), a company based in Tucson, Arizona. Recently, SGV has
staked 27 new claims (total approximately 107 ha or 265 acres) surrounding the
original 24 claims. RPA has not searched or confirmed title to the Emerald Isle
Property.
 
On July 30, 2004, SGV through its wholly owned subsidiary, SGV Resources Inc.,
of Nevada, acquired a 100% interest in the Emerald Isle Property from Western,
by agreeing to pay a total of US$2.4 million in cash and shares (SGV, 2004b).
The terms of the acquisition were as follows:
 
  •  
Cash payments of US$200,000 at the time of the closing of the agreement and a
further US$250,000 within 90 days of the initial closing date, and

 
  •  
The issuance of 6.5 million shares of St. Genevieve Resources Ltd. at a deemed
price of C$0.40 per share, subject to regulatory approval. At the time of the
agreement, the exchange rate was considered to be C$1.00=US$0.75.

 
There are no underlying royalties on the property.
 
 
14

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
The mineral claims are in good standing until at least August 31, 2006. RPA
understands that SGV has paid the required fee of US$125 per claim. (Bryan to
supply us with documentation Re claim renewal status).
 
Since the Emerald Isle Property is a former copper producer, RPA understands
that environmental impact and hydrologic studies have been carried out and new
permitting is not required. Additional geotechnical studies, however, are
required by the current operator of the project prior to the new development of
the project. Included in the authorizations needed for the restart of mining at
Emerald Isle, are water permit and authorization from the Government of the
State of Arizona. In terms of permitting, the current property status is as
follows:
 
   ●   
Aquifer Protection Permit No. P-101846: issued on June 4, 1993 for the life of
the project.

 
  ●
Air Quality Pending Class II Source (ADEQ): filed on December 5, 1995 and
amended December 21, 1995.

 
  ●
ADEQ-Mining Plan of Operations MPO 388-K-03: issued December 1988 for life of
mine. Revised on October 15, 1993.

 
 

  ●  Notice of Restart:      o  ADEQ Air Quality (Pending): December 5, 1995.  
   o   ADEQ APP: December 22, 1995.      o   BLM: December 5, 1995      o 
 NPDES storm water runoff discharge permit No. AZR00B094: issued on April 4,
1996 (US EPA).

 
Annual land holding costs are minimal (US$6,500), and no State royalties exist
on the property. However, the property is subject to a State Severance Tax. This
tax is not a gross royalty tax, but rather a tax which is calculated on the
basis of net revenue received from mining operations. "A severance tax of 2.5%
is levied on metalliferous (sic) minerals. The severance is levied on a weighted
mineral value calculated by multiplying mining costs by the gross value of
production, dividing the results by the total production cost" (State of
Arizona, Department of Revenue, 2005).
 
 
15

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
TABLE 4-1   LIST OF MINERAL CLAIMS
SGV - Emerald Isle Property
 
Claim Name
Approx.Area (ha)
AMC Number
Remark
Copper Hill Mill Site No. 1
1.4
105792
 
Copper Hill Mill Site No. 2
1.4
105793
 
Copper Hill Mill Site No. 3
1.4
105794
 
Copper Hill Mill Site No. 4
1.4
105795
 
Copper Hill Mill Site No. 5
1.4
105796
 
Copper Hill Mill Site No. 6
1.4
105797
 
Copper Hill Mill Site No. 7
1.4
105798
 
Copper Hill Mill Site No. 8
1.4
105799
 
Copper Hill Mill Site No. 10
1.4
105801
 
Copper Hill Mill Site No. 11
1.4
105802
 
Copper Hill Mill Site No. 12
1.4
105803
 
Hermess Mill Site No. 13
1.4
105804
 
Copper Hill No. 1 Mill Site 14
1.4
105805
 
Copper Hill No. 1 Mill Site 15
1.4
105806
 
Copper Hill No. 2
5.6
105785 6A55-56
 
Hermes
5.6
105786 6A62-64
 
Hermes No. 2
5.6
105787 6A63-64
 
Jimtown Copper No. 1
5.5
105788
 
Valley Copper No. 1
4.2
105789
Overstaked
Valley Copper No. 2
5.6
105790
 
Valley Copper No. 3
5.6
105791
 
Emerald No. 1
2.8
339597
Overstaked
Emerald No. 2
5.6
339598
 
Franklin D. Roosevelt
5.6
90056
 
Subtotal Old Claims
71.3
           
Emerald # 1A
5.6
364261
 
Emerald # 2A
5.6
364262
 
Emerald # 3
5.6
364263
 
Emerald # 4
5.6
364264
 
Emerald # 5
5.6
364265
 
Emerald # 6
5.6
364266
 
Emerald # 7
5.6
364267
 
Emerald # 8
5.5
364268
 
Emerald # 9
5.6
364269
 
Emerald # 10
2.0
364270
Overstaked
Emerald # 11
4.9
364271
Overstaked
Emerald # 12
0.1
364272
Overstaked
Emerald # 13
5.5
364273
Overstaked
Emerald # 14
2.2
364274
Overstaked
Emerald # 15
5.6
364275
 
Emerald # 16
4.2
364276
Overstaked
Emerald # 17
5.6
364277
 
Emerald # 18
2.8
364278
Overstaked
Emerald # 19
5.6
364279
Overstaked
Emerald # 20
2.7
364280
Overstaked
Emerald # 21
5.5
364620
Overstaked
Emerald # 22
3.0
364621
Overstaked
Emerald # 30
0.1
364622
Overstaked
Emerald # 31
5.0
364623
Overstaked
Emerald # 43
1.4
364624
Overstaked
Emerald # 44
0
364625
Overstaked
Emerald # 45
0
364626
Overstaked
Subtotal New Claims
106.6
   
Total
177.9
     
Source: SGV, 2005

 
 
16

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
[img00147.jpg]
 
 
17

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
5 ACCESSIBILITY, CLIMATE, LOCAL RESOURCES, INFRASTRUCTURE AND PHYSIOGRAPHY
 
Access to the Emerald Isle Property is by paved roads from Phoenix, Arizona or
Las Vegas, Nevada (Figure 2-1). Logistical support, in terms of power and
telephone lines, is available at Kingman, which is linked to the Arizona Power
grid. Water is available from wells at the Mineral Park Mine near the property.
Infrastructure is good for mining activities since the area has a history of
gold and copper mining. Infrastructure for mining equipment and personnel also
are available at Phoenix and near Tucson, in southern Arizona, where a number of
open pit copper mines are located. A high voltage power line runs alongside
Arizona State Highway 93, about 2 km from the property.
 
The Emerald Isle Project lies in a mountainous and semi-arid area, with moderate
to rugged topographic relief characterized by wide valleys and dry rocky hills.
The general area is characterized by a peneplane forming a north-south strip
about 25 km wide. It is backed to the east by the Cerbat Range, a mountainous
area in the western part of Arizona, which is part of the Basin and Range region
in Western United States, and extends north to Nevada, and another mountain
range to the west. The peneplane slopes gently to the southwest from the foot of
the mountains.
 
The land around Emerald Isle is not used for agriculture. The low rainfall and
hot temperatures favour only growth of sagebrush and some species of cacti.
Wildlife in the area includes jackals, rabbits, various migratory birds and
various species of insects and snakes.
 
The area of the Emerald Isle Property has a hot desert-type climate with an
average daily temperature of about 35° C in the summer and around 15° C in the
winter, and annual precipitation is about 2 inches (PAHRUMP, 2004).
 
Outcrops are common in the mountainous areas but do not occur on the peneplane.
Overburden thickness ranges from 3 ft. to 90 ft. with an average thickness of
about 45 ft. Overburden consists of unconsolidated conglomerate with pebbles and
boulders of sedimentary and granitic rocks in a matrix of limonitic sand and
minor clay. The water table lies about 100 ft. below the surface at Emerald
Isle.
 
 
18

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
6 EXPLORATION AND MINING HISTORY
 
Historic mining activities in the Wallapai district of northern Arizona date
back to the early 1860s, mostly for silver and gold within oxidized portions of
veins. With the turn of the 20th Century mining companies started to explore for
base metals. The Emerald Isle mine appears to have been sporadically active from
1917 to 1999, with the greatest volume of ore being mined from 1917, 1943 to
1946, 1947 to 1948, 1955 to 1956, 1969, 1972, and 1976. Literature search by
Donley et al (2001) indicates that the following companies have carried out work
on the Emerald Isle Property:
 

  ●
Arimetco, Inc./Arimetco International, Inc. (Arimetco)
1999
  ●
Climax Molybdenum Company (Climax)
1950
  ●
El Paso Mining and Milling Company (El Paso M & M)
1976
  ●
El Paso Natural Gas Company (El Paso)
1966, 1969, 1972
  ●
Emerald Isle Copper Company (Emerald)
1943-1946, 1952
  ●
Lewin-Mathes Company (Lewin-Mathes)
1947-1948
  ●
Mohave Enterprises, Inc. (Mohave)
1955
  ●
Newmont Mining Corporation (Newmont)
1950
  ●
C.G. Patterson (Patterson)
1956
  ●
C.F. Weeks (Weeks)
1942

 
Of these, only Arimetco, Climax, El Paso, Mohave and Newmont have currently
listed addresses (Donley et al., 2001).
 
From 1917 to 1956, the Emerald Isle property was worked at various times. Much
of the early production was from underground operations. After 1943, work was
almost entirely from the open pit. These included:
 
  •  
1917: 25,756 tons of ore being shipped to smelters. This material consisted of
re-concentrated old tailings and 100 tons of oxidized copper ore were leached
with sulphuric acid and the copper was precipitated by electrolysis (Donley et
al, 2001).

 
 
19

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
  •  
1918 - 1919: Leaching operations continued and copper precipitate was produced
at the property. In 1919, equipment at the mine included a 50-ton plant,
containing crushers, an acid leaching plant, and an electrolytic precipitating
plant. In February 1919, the mine was cleaned up and closed (Donley et al.,
2001).

 
  •  
1943: Some 2,100 tons of direct shipping copper ore (carbonate material) was
shipped to a smelter from the Emerald Isle Mine. During that year the Emerald
Isle Copper Company began building a 300 ton leaching plant, and mining
continued until June 1946 (Dings, 1951) and (U.S. Mines Register, 1952).

 
  •  
1947: Lewin-Mathes Company began operations at the mine and continued until June
1948. Some 55,000 tons of copper was recovered from the ores from 1943 to 1948,
including about 5,000 tons by Emerald Isle Copper Company (Donley et al, 2001).
Results from this operation reportedly indicated leach recoveries in the order
of 80% from "ore" with a head grade of 1% TCu. Acid consumption was reported to
be in excess of 10 lbs. of acid per pound of copper produced (Dunham, 2004).

 
  •  
1950: Climax and Newmont conducted geophysical surveys over the area of the
Emerald Isle Mine, and detected disseminated sulphide mineralization.

 
  •  
1955 - 1956: Mohave Enterprises, Inc. and C.G. Patterson operated the mine,
which had a reported output of over 500 tons of copper per year (Donley et al.,
2001).

 
6.1   EL PASO
 
During the 1960s and 1970s, a considerable amount of work was done by El Paso
Natural Gas Company (El Paso). El Paso acquired the property in the late 1960s
and continued development work "using a process that leaches copper from
chrysocolla (copper silicate), precipitates the copper by sponge iron, and
concentrates the resulting cement copper by flotation" (Arizona Bureau of Mines,
1969). El Paso is completed 82 rotary drill holes in the 1970s, developed the
present open pit, and produced some 1,773 tons of copper from 257,287 tons in
1972. These production figures indicate an average recovered grade of 0.69% Cu
(Donley et al, 2001). Figure 6-1 shows the locations of the old El Paso as well
as the 2004 SGV twinned drill holes.
 
 
20

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
[img00148.jpg]
 
 
21

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
6.2   USBM / EL PASO JOINT VENTURE
 
During the 1970s, El Paso also carried out blasting and in-situ leaching at the
bottom of the open pit. This was done as a quasi-joint venture research program
by the United States Bureau of Mines (USBM, now the United States Geological
Services) and the mining division of El Paso. Results of this test, however,
were not encouraging. The joint venture operated until 1973, when the USBM
discontinued its interest in the project and assigned its interest to El Paso
(D'Andrea et al., 1977, and D'Andrea and Runke, 1976). Details of the in-situ
leaching program are as follows:
 

•    Seven recovery wells, each 50 ft. deep and spaced 50 ft. apart.   •    Flow
rates: 115.9 gpm.   •    Influent pH: 1.1   •   Cu grade of effluent: 0.646 g/l.
  •    Copper production: 748 lbs./day.   •   Total production: 142,000 lbs. Cu.
 

 
The objective of the El Paso/USBM research was to develop in-situ leaching
methods for 200,000 tons of mineralized rock exposed at the bottom of the open
pit and also some three million tons of mineralized rock reported to be present
under about 200 ft. of overburden adjacent to and west of the pit. The research
included core drilling for fragmentation analysis, in-place permeability
testing, seismic surveys, blasting tests, blast vibration measurements, in-situ
leaching and ground water monitoring (D'Andrea et al., 1977). USBM carried out
in-situ leaching in an area known as Phase I and carried out drilling, blasting
and fragmentation, also for in-situ leaching, in the western part of the deposit
knows as the Phase II area.
 
6.2.1  PHASE I LEACH TEST
 
A 15,000 ton test area in the open pit bottom was blasted and leached in-place
for 117 days. This was followed by leaching 100,000 tons of unblasted pit bottom
ore. Prior to leaching, USBM used the following procedures:
 
•  
Core drilling and sampling was done before blasting and after leaching.

 
•  
Rock quality designations (RQD) measured after the blasting.  The Phase I
post-leach drill core data indicated that significant rock fragmentation
occurred due to blasting. Since no core drilling was done between blasting and
leaching, the exact effect of blasting was not determined.

 
•  
Permeability measurements before and after blasting in both test areas.

 
•  
Seismic studies in the Phase I area before and after blasting. Results on
refraction studies showed that a low velocity layer near the surface extended 3
ft. to 8 ft. deep, probably caused by previous mining activity.

 
The Phase I leach test began in March 1977 and continued for 114 days. Leach
solutions were distributed over the surface of the broken ore through perforated
pipes and recovered in a well located on the east side of the blasted zone. The
solutions were then pumped out of the pit to a recovery plant where cement
copper was produced by precipitating the copper from the pregnant liquor with
shredded iron in a cementation drum (D'Andrea et al., 1977). During this test
some 29,000 lbs. of copper were produced. RPA notes, however, that given the
amount of material that was leached, 15,000 tons at a reported average grade of
1% TCu (with contained 300,000 lbs. of total copper), this represents a recovery
of copper at 9.7%.
 
Assay results on drill core before blasting and after leaching in the Phase I
area show that the average values for the drill section for the two periods are
similar, but with significant differences in the top and lower portion of the
holes (Table 6-1). RPA notes that interpretation of these data must take into
consideration core recovery, which averaged 86% for the preshot core, but only
35% for the post-leach core (D'Andrea, 1977).
 
 
22

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 

TABLE 6-1   ASSAY VALUES OF PHASE I IN-SITU LEACHING (USBM,1974)  SGV - Emerald
Isle Property  Depth (ft.)  Pre-shot Core       Post-leach Core       % TCu  %
Fe   % S   % TCu   % Fe   % S  0 - 10.0  0.34  2.7  0.023        10.0 - 15.0
 0.65  2.7  0.041        15.0 - 20.0  0.62  2.7  0.056  1.19  4.6  0.140  20.0 -
25.0  0.68  2.6  0.110  1.03  4.2  0.140  25.0 - 30.0  0.91  3.7  0.039  1.17
 4.1  0.110  30.0 - 35.0  0.95  3.0  0.090  1.17  4.1  0.110  35.0 - 40.0  0.87
 2.6  0.092  0.29  4.5  0.100  40.0 - 45.0  0.60  3.4  0.052  0.19  4.0  0.029
 45.0 - 50.0  0.32  3.3  0.049  0.19  4.0  0.029  50.0 - 55.0  0.25  3.4  0.120
 0.16  3.9  0.037  55.0 - 60.0  0.16  2.4  0.017        60.0 - 65.0  0.31  2.4
 0.026        65.0 - 68.7  0.13  2.3  0.017        55.0 - 62.0        0.24  4.4
 0.210  62.0 - 70.3        0.12  5.1  0.056  Average  0.52  2.9  0.056  0.53
 4.3  0.098      Source: D'Andrea et al., 1977.

 
Results of laboratory acid leach tests on -0.5 inch material from the Phase I
test area, conducted at the Salt Lake City Metallurgy Research Center, showed
that best copper recoveries were obtained at a pH of 1.0 and acid consumption
averaged about 6 lbs. of H2SO4 per lb. of copper, and iron consumption averaged
1.3 lbs. per lb. of copper.
 
6.2.2  PIT BOTTOM LEACHING
During the pit bottom leaching program, some 142,000 lbs. of copper were
produced. RPA notes, however, that given the amount of material that was
leached, i.e., 200,000 tons at a reported average grade of 1% TCu (with
contained 2,000,000 lbs. of total copper), this represents a recovery of copper
at 7.1%.
 
6.2.3  PHASE II TEST
Three core holes and ten blast holes (seven first blast holes and three second
blast holes) were drilled in the Phase II test area. These were 9-inch diameter
holes and about 280 ft. deep. The recovery wells were drilled to 300-foot depths
with 12-inch diameter tricone bits and cased with 10-inch diameter polyvinyl
chloride (PVC) pipe with the bottom 20 ft. perforated (D'Andrea et al.,
1977).   Assay values for the preshot core in the Phase II area are listed in
Table 6-2. This core had a higher copper content than that in the Phase I area,
with a high-grade zone between 230 ft. and 250 ft., which averaged 1.5% TCu.
 
 
23

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
TABLE 6-2   ASSAY VALUES FOR PHASE II PRESHOT CORE (USBM,1974)
SGV - Emerald Isle Deposit
 
Depth (ft.)
% TCu
% Fe
% S
206 to 210
0.69
3.08
0.160
210 to 216
0.46
3.03
0.080
216 to 220
0.54
3.30
0.088
220 to 225
0.37
2.81
0.055
225 to 230
0.34
3.39
0.062
230 to 235
1.69
2.90
0.054
235 to 240
1.47
2.76
0..084
240 to 245
1.70
2.90
0.130
245 to 250
1.07
2.53
0.150
250 to 255
0.40
2.85
0.064
255 to 260
0.59
2.22
0.022
260 to 265
0.46
3.62
0.110
265 to 270
0.40
2.85
0.024
270 to 275
0.41
3.30
0.064
275 to 280
0.48
3.03
0.058
280 to 285
0.21
2.17
0.045
285 to 290
0.44
4.62
0.026
290 to 294
0.32
5.70
0.028
Average
0.67
3.17
0.072
 
  Source: D'Andrea et al., 1997.

 
Based on the blasting and assay results, a full-scale in-situ leaching system
was designed to recover the majority of the remaining copper. Water circulation
tests, however, revealed that in the Phase II test area the first blast did not
create adequate breakage for leaching. A second blast did improve the
fragmentation, but water circulation tests were not conducted because the mine
was shut down. Consequently, the larger in-situ leaching program was not
implemented.
 
In 1974, the project was shut down due to high costs associated with the
production of copper precipitate and subsequent treatment and refining charges.
At the termination of the joint venture, Arizona Bureau of Geology and Mineral
Technology reported that from 1917 to 1973, some 22,166,000 lbs. of copper were
produced from 1.4 million tons of ore, indicating an recovered average grade of
approximately about 0.7% Cu at Emerald Isle (Keith et al., 1986). Copper
recovery was reported to be 80% (TSC, 1992?).
 
In 1976, Mining Geophysical Surveys (MGS) of Tucson, Arizona, carried out a
review of induced polarization (IP) and resistivity data, and R.C. Peterson
carried out a review of aeromagnetic data on the Emerald Isle Property. MGS
concluded that IP results were inconclusive, except for a north-south fault
interpreted to be present across the open pit area (Wieduwilt, 1976). In terms
of the airborne results, Peterson concluded that the Emerald Isle deposit
"appears to be spatially correlated with a very subtle low in the aeromagnetic
data" but it was uncertain if there was a genetic relationship between the
mineralization and the weak geophysical anomaly (Peterson,1976)
 
6.3   TSC / ARIMETCO
 
In 1980, TSC Enterprises, Inc. (TSC) acquired the Emerald Isle Property from El
Paso, but the property remained inactive until 1987. In 1987, TSC was acquired
by Arimetco, which produced some 100,300 lbs. of cement copper (82% Cu) from the
open pit. In 1992, TSC completed 40 rotary drill holes in the general area, and
commissioned an 8,000 lbs./day SX-EW plant, that produced 1,152,663 lbs. of
copper from 162,565 tonnes of mineralized material Table 6-3). The indicated
copper recovery was 62%. Due to the prevailing low copper price at that time,
the plant was shut down in September 1993. In 2003, TSC changed its name to
Western Consolidated Resources (Dunham, 2004).
 
 
24

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
TABLE 6-3   PRODUCTION RECORD BY ARIMETCO (1992-1993)
SGV - Emerald Isle Project
 
Month
Tons
% TCu
lbs. Cu to pad
lbs. Cu shipped
Cumulative recovery (%)
Pre July 1992
33,365
0.43
286,939
   
July 1992
0
0
0
95,976
33.4
August 1992
21,525
0.58
249,690
96,017
35.8
Sept. 1992
19,775
0.58
229,904
144,066
42.9
Oct. 1992
10,795
0.56
120,904
48,058
43.3
Nov. 1992
9,275
0.87
161,385
96,082
45.8
Dec. 1992
0
0
0
96,070
55.0
Jan. 1993
945
0.69
13,041
0
54.3
Feb. 1993
9,975
0.62
123,690
0
48.6
March 1993
14,945
0.50
149,450
95,991
50.4
April 1993
15,015
0.51
153,153
48,007
48.4
May 1993
28,950
0.70
377,300
48,135
41.2
June 1993
0
0
0
144,052
48.9
July 1993
0
0
0
96,025
54.1
August 1993
0
0
0
48,027
56.6
Sept. 1993
0
0
0
96,137
61.8
Total
162,565
0.57
1,864,942
1,152,663
 
Average
       
61.8
 
Source: SGV, 2004.
Note: Several versions of the above table were located by RPA. Although the
figures differed somewhat, the reported copper production, in general, were in
the same order of magnitude.


 
25

--------------------------------------------------------------------------------

 
 
6.4   HISTORICAL RESOURCE AND RESERVE ESTIMATES
 
There have been a number of resource and reserve estimates of the Emerald Isle
copper deposit, as summarized below. RPA has not reviewed these historical
estimates and is uncertain of the parameters and in some cases cut-off grades
used.
 
•  
In March 1991, MPH estimated total "reserves" to be in the order of 1.8 million
tons at 0.72% TCu.

 
•  
In March 1992, Mine Development Associates (MDA) Feasibility Study on behalf of
Holcorp estimated Mineral Resources to total 2.81 million tons at 0.57% TCu of
which in-pit resources totalled 1.52 million tons at 0.49% TCu, plus stockpiles
estimated at 400,000 tons averaging 0.35% TCu.

 
•  
In 1992, Arimetco estimated the oxide copper resources at a 0.11% TCu cut­off
grade and a waste-to-ore strip ratio of 0.8:1 as total proven and probable
reserves of 1.95 million tons at 0.58% TCu plus 1.2 million tons of mill
tailings averaging 0.22% TCu.

 
•  
In 1995, Arimetco considered a number of scenarios for the Emerald Isle deposit,
but documentation is incomplete. One of these scenarios was a block model
estimate with reported mineral resources of 980,000 tons, which could be mined
at a strip ratio of 1:1. Later, Arimetco modified these resources to 475,000
tons averaging 0.61% TCu, at a strip ratio of 0.73:1.

 
RPA notes that all of the above resource and reserve estimates are historical in
nature and are included for information purposes. They are not compliant with NI
43­101. Furthermore, RPA has not reviewed them and cannot comment on their
reliability, relevance or classification, but notes that they are in the same
order of magnitude as the RPA current estimate described below.
 
6.5   2001 TO 2004
 
In 2001, the U.S. Department of the Interior, Bureau of Land Management (BLM)
authorized Dynamac Corporation to develop a limited Potentially Responsible
Party (PRP) Evaluation Search for the Emerald Isle Mine site. The PRP search
activities were conducted under the guidance of the Comprehensive Environmental
Response, Compensation, and Liability Act (CERCLA) of 1980 and the Superfund
Amendments and Reauthorization Act (SARA) of 1986. Dynamac concluded that the
following parties may fulfill CERCLA's criteria as PRPs for the Emerald Isle
Mine and Mill site:
 
•  
Arimetco, Inc. / Arimetco International, Inc.

•  
Climax Molybdenum Company

•  
El Paso Mining and Milling Company

•  
El Paso Natural Gas Company

•  
Emerald Isle Copper Company

•  
Lewin-Mathes Company

•  
Mohave Enterprises, Inc.

•  
Newmont Mining Corporation

•  
C.G. Patterson

•  
C.F. Weeks

 
Dynamac also concluded that it was not certain if any and all of these parties
were financially viable. Furthermore, Dynamac reported that it was unable to
obtain the current address for Emerald Isle Copper Company, El Paso Mining and
Milling Company, Lewin-Mathes Company, Mohave Enterprises, Inc., C.G. Patterson
and C.F. Weeks (Donley et al, 2001).
 
The Emerald Isle property has been dormant from 1993 to 2004, when SGV commenced
the recent exploration program. This work is discussed under the Drilling
section below.
 
 
26

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

7 GEOLOGICAL SETTING
 
7.1   REGIONAL GEOLOGY
 
The Emerald Isle Property is situated near the eastern edge of the Basin and
Range Province and close to the western margin of the Colorado Plateau. It is
located near the Mineral Park porphyry copper-molybdenum deposit, within the
Wallapai mining district. The Wallapai mining district is on the western flank
of the Cerbat Mountains. The Cerbat Mountains trend north and are composed of a
Precambrian basement intruded by Laramide quartz-monzonite porphyry. Tertiary
extrusive rocks crop out on the flanks of the Cerbat Range (Eidel et al, 1968).
The north trending Black or River Range west of the Cerbat Mountains consists of
Cretaceous and Tertiary volcanic rocks overlying a poorly exposed basement
(Figure 7-1).
 
The Wallapai mining district is approximately 6.5 km long wide and 18 km long
and is defined by the known lateral extent of base and precious metal veining
(Figure 7-1). Faults are abundant in the district, but the lack of good marker
units makes offset and age relationships difficult to interpret (Wilkinson et
al., 1982).
 
Several large N70°W trending faults are present in the area from Roper Ridge to
Ithaca Peak and numerous smaller northwest trending faults exhibit intense
fracturing and silicification (Figure 7-1). The geologic history of the Wallapai
district is summarized as follows:
 
•  
A series of folded metasedimentary and metavolcanic rocks occur along the
western flank of the Cerbat Mountains.

 
•  
The folded rocks were intruded by regionally northeast foliated granitic gneiss
of batholithic proportions.

 
•  
The north-northwest trending contact between the folded rocks and the granitic
gneisses was a major structural element in the district.

 
•  
Intrusion of the Ithaca Peak stocks at or near the intersection of this contact
and the Turquoise Mountain fold.

 
•  
This contact was the locus for intrusion of rhyolite dikes and the formation of
the major fault-veins of the district (Wilkinson et al, 1982).


 
27

--------------------------------------------------------------------------------

 
 
[img00149.jpg]
 
 
28

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
7.2   PROPERTY GEOLOGY
 
The Emerald Isle Property is located in the Sacramento Valley, about a mile from
the west face of the Cerbat Range (Figure 7-1). Its geologic setting is an
alluvium covered, gradually west sloping pediment and it is underlain by the
Late Tertiary Gila Conglomerate and Cretaceous granitic rocks of the Ithaca Peak
intrusive. The trace of fold axes in Figure 7-1 also suggests that the property
area is at least partly underlain by northeast trending basement amphibolitic
rocks. To the south, the area is covered by Quaternary alluvium (Figure 7-2).
The relief is low and undulating due to protruding bedrock and erosional
dissection. The alluvium in the vicinity of the old mine represents older
alluvium, as does the bulk of the detrital apron flanking the range (TSC,
1992?).

 
The terrace beds and dissected portions of the pediment reveal poorly sorted,
mixed deposits of angular to sub-angular sand, pebbles, cobbles and boulders (up
to 15 ft.), representing all the rock units in the Cerbat Range. Crude
stratification exists in some places, but the bulk of the apron flanking the
range is largely mixed and unconsolidated.
 
The alluvial veneer at the Emerald Isle Property has been consolidated by
mineralizing solutions to form the blanket of copper mineralization. Due to its
proximity to the Mineral Park Cu-Mo deposit, the salts and clays eroded from the
Ithaca Peak porphyry alteration halo likely have contributed to the bonding of
the Gila Conglomerate.
 
The most obvious structural feature on the property is the Emerald Isle Fault.
The fault is normal and has a vertical displacement of about 105 ft. and an
unknown horizontal displacement, and is arcuate to the west. In the northeast
corner of the pit, the strike is N60E, while on the south side of the pit near
the old adit, the strike is N10E (Figure 7-3). The dip varies from -45° west to
-70° west. The fault is young since both the pediment and overlying alluvium are
faulted (TSC, 1992?).
 
[img00150.jpg]
 
 
29

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
8 DEPOSIT TYPES
 
8.1   TYPES OF MINERALIZATION
 
There are three types of copper mineralization at Emerald Isle, as follows:
 
•  
The first type is primary fissure vein mineralization containing copper
sulphides (Thomas, 1949). This was the type of mineralization which was mined in
1917 and 1918, but is no longer the target at the present time.

 
•  
The second type is blanket type primary copper mineralization and has been the
exploration target during the past twenty years. It occurs within the dark
conglomerate and is reported to consist primarily of tenorite (CuO). This
mineral is sometimes called copper pitch or melaconite and "much of it seems to
be cryptocrystalline or amorphous" (Williams, 1992). It is the pitchy dark brown
to black material which commonly occurs within the Gila Conglomerate.

 
•  
The third type of mineralization is represented by secondary copper minerals, in
the form of copper staining, such as malachite (CuCO3.Cu(OH)2) and chrysocolla
(CuO.SiO2.H2O). These minerals occur on fracture planes as well as within the
matrix of the dark conglomerate. Minor cuprite (Cu2O) and dioptase (H2CuSO4, a
rare mineral of copper) have also been identified. Chrysocolla also occurs as a
thin veneer around tenorite grains (Williams,1992).

 
Manganese oxides are also commonly present with the first, second, and third
type of copper mineralization at Emerald Isle.
 
8.2   GENETIC MODEL
 
Copper mineralization at Emerald Isle is hosted by the Gila Conglomerate and is
structurally controlled. The copper mineralization is contained within a
paleochannel some 2,500 ft. long, 500 ft. to 750 ft. wide and the thickness
ranges from 20 ft. to 300 ft., averaging about 100 ft. in the form of a
mineralized lens. In general, the conglomerate layer has a wedge-shaped profile,
with a thin northern part and a much thicker southern part. In places, the
conglomerate is absent and in other places it is very thick, due to faulting.
The morphology of the conglomerate unit suggests that source of the copper is
the low grade porphyry-type copper mineralization at Alum Wash, and
mineralization is characterized by dark blue to black rock, as noted above.
 
 
30

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
Early work by Thomas (1949) suggested that the chrysocolla may also be a primary
mineral, because:
 
•  
"There are no relict grains of sulphides, or any minerals, which might have
served as a primary source of the copper.

 
•  
The texture of chrysocolla, both in vein and blanket, is delicately banded and
crustified, which suggests that formation was by open space filling and not
replacement".

 
Other workers disputed Thomas' contention of the "vein" being the source of
primary ore at Emerald Isle. Dings (1951) argued that the "vein" is one of a
series of post-Gila faults that step down the pediment of the Cerbat Range and
develop the graben of the Sacramento Valley, "where the Gila and other
conglomerate is very deep. Several of these faults are parallel, and while only
two are indicated by topography, seismic work discloses others, successfully
stepping the bedrock down to the west and deepening the overburden on the basal
layer".
 
In a 1992 report by MDA, Wendt noted that there were at least two undeveloped
(not mined) deposits with estimated resources in the range from 10 million to 20
million tons at an average grade in the order of +0.3% Cu in the vicinity of the
Emerald Isle Property (Wendt, 1992). These were the Alum Wash and Vega's Vug
deposits adjacent to the Mineral Park Mine (Figure 7-1).
 
There are several copper deposits in Arizona and New Mexico which are
interpreted to have geological attributes similar to those as at Emerald Isle.
Some of these deposits include:
 
•  
Mineral Creek Deposit: Located within Ray Mineral District, Pinal County,
Arizona, this alluvial-hosted (stream gravels) deposit extends some 500 ft.
along strike and is 30 ft. thick, and is reported to contain approximately one
million tons at an average grade of 0.5% Cu. It is situated at the base of a
cliff just below the porphyry copper deposit on Ray Hill. The age of
mineralization is estimated at 7,000 years and the mineral constituents are
recognized as malachite, azurite, cuprite and tenorite (Clifton, 2004a).

 
•  
Copper Butte Deposit: Located 3 mi. west of Ray Mineral District, Pinal County,
Arizona, the deposit is hosted by stream channels within the Oligocene Whitetail
Conglomerate, and is reported to contain approximately

 
100,000 tons at an average grade of 3% Cu. The mineral constituents are
recognized as chrysocolla and copper wad (Clifton, 2004a).
 
 
31

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com



•  
Black Copper Area: Located some 1,000 ft. north of Inspiration porphyry copper
deposit, Gila County, Arizona, this deposit is hosted by stream channels within
the Oligocene Whitetail Conglomerate. It extends some 10,000 ft along strike, is
100 ft. wide, and is 75 ft. thick. Due to its proximity the source of
mineralization is believed to be the Inspiration orebody (Clifton,2004a).

 
•  
Tyrone Oxide Deposits: Located in Burro Mountain District, southwest New Mexico,
this deposit is situated about one mile southwest of the Tyrone porphyry copper
deposit, and interpreted to contain several bodies totalling some 100,000 tons
at an average grade of 1% Cu. It is hosted by stream channels within the Miocene
Mangas Conglomerate. The mineral constituents are recognized as chrysocolla,
black copper silicates and oxides, and malachite. Due to its proximity the
source of mineralization is believed to be the Tyrone porphyry copper deposit
(Clifton, 2004a).

 



A number of other mineral deposits in Latin America are interpreted to exhibit
geological environments similar to that as at Emerald Isle (Clifton, 2004a).
These include:
 
•  
El Pilar: Some 45 km northwest of Cananea, in Mexico, with reported Mineral
Resources of 162 million tonnes at an average grade of 0.39% Cu.

 
•  
Several Chilean deposits, such as:

 
      o
Exotica: Situated about 2 km south of Chuquicamata, with reported Mineral
Resources of 160 million tonnes at an average grade of 1.86% Cu.

 
      o
Radomiro Tomic: Situated just north of Chuquicamata, with reported Mineral
Resources containing at least one billion lbs. of copper.

 
      o
Damiana and Quebrada Turquesa: Situated near the El Salvador copper deposit, the
Damiana deposit is reported to contain 2.4 billion to 7 billion lbs. of copper,
and Quebrada Turquesa is reported  to contain about 800 million lbs. of copper.

 
      o
El Tesoro: Located near Antofagasta, no Mineral Resources are reported, but
mineralization extends over an area 5 km by 2.5 km.

 
      o
Sagasca: Located approximately 100 km north of Chuquicamata, this deposit is 4
km long, 400 m wide and is 70 m thick, and the Mineral Resources are reported to
total some 300 million to 800 million lbs. of copper.

 
      o
Huinquintipa: Located near Collahuasi, this deposit is 1 km long, 150 m wide and
is 10 m thick, and the Mineral Resources are reported to total some 300 million
to 800 million lbs. of copper.

 
      o
Ichuano and Lagarto: These deposits are situated 4 km east and 4km west of El
Abra, respectively. The combined resources are reported to range from 300
million to 800 million lbs. of copper.

 
 
32

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
9 MINERALIZATION
 
Copper mineralization at Emerald Isle is hosted by units of dark blue to black
east-northeast trending and gently to moderately south dipping unconsolidated
Late Tertiary Gila Conglomerate in contact with a small silicified intrusive
body. This is a polymict conglomerate with rounded fragments (<1 cm to 5 cm) of
granitic as well as quartzitic and other material within a fine-grained matrix.
Occasional larger boulders of granitic composition are also present. The contact
with the central stock may be a fault contact which follows the outline of the
central silicified intrusive.
 
The source of copper mineralization at Emerald Isle is the low grade porphyry
type copper mineralization at the head of Alum Wash, 3.5 mi northeast of the
deposit, close to the Mineral Park Mine (Figure 7-1) (Thomas, 1949 and 1951).
Tenorite (CuO) is common and minor cuprite (Cu2O), chrysocolla (CuO.SiO2.H2O)
and dioptase (H2CuSO4, a rare mineral of copper) have been identified. The
copper mineralization occurs in fractures and as interstitial cementing material
within fine sand and clay. Oxides of iron and manganese are also frequently
found in many fractures. All of the copper mineralization is secondary. Figure
9-1 shows a pre-stripping plan, Figure 9-2 is a generalized longitudinal section
of the deposit, illustrating the flat-lying, tongue-like nature of the deposit,
and Figures 9-3 and 9-4 are vertical (north-south) cross sections in the western
and central parts of the deposit.


 
33

--------------------------------------------------------------------------------

 
 
[img00151.jpg]
 
 
34

--------------------------------------------------------------------------------

 
 
[img00152.jpg]
 
 
35

--------------------------------------------------------------------------------

 
 
[img00153.jpg]
 
 
36

--------------------------------------------------------------------------------

 
 
[img00154.jpg]
 
 
37

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
10 DRILLING
 
10.1  PAST DRILLING
 
In the 1970s, El Paso explored the Emerald Isle deposit by some 90 surface
rotary holes totalling 17,170 ft. of drilling. The lengths of the drill holes
ranged from 15 ft. to 610 ft. and averaged about 190 ft. Logging was done on
drill chips.
 
In 1992, Mine Development Associates (MDA) of Reno drilled 37 RCD holes
totalling 7,850 ft. on the Emerald Isle property on behalf of Holcorp, and in
1993, MDA completed a further 770 ft. of RC drilling in 8 holes. In total, past
drilling comprised some 25,800 ft. of drilling in 135 rotary and RCD holes.
 
10.2  RECENT DRILLING
 
During November and December 2004, SGV completed a program of confirmation
drilling of 5,530 ft. in 18 reverse circulation drill holes (RCD). Fifteen of
these holes were twins of the previous El Paso holes and ranged in depth from
235 ft. to 350 ft. in the western part of the copper deposit. These twinned
holes were labelled with a "W" prefix added to the original numbers, e.g.
WEP-071 for old EP-71. The drilling rig was an Ingersoll Rand TH60 truck-mounted
machine and the drilling contractor was Layne Christensen Company of Fontana,
Calif. Drill bits consisted of 5.25 in. diameter button-tipped tricones. Water
was trucked from the Mineral Park Copper Mine of Mercator Minerals,
approximately 4.5 mi. to the east.
 
Sampling of drill chips was done at 5-ft. intervals and logging was done by the
SGV Project Geologist. Samples were sent to Mountain States Research and
Development International, Inc. (MSRDI) of Vail, Arizona, for total as well as
soluble copper and zinc determinations.
 
 
38

--------------------------------------------------------------------------------

 


ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
Due to the grade variability between the previous drilling results and the
recent twinned SGV RCD results, SGV carried out a limited diamond drilling
program to confirm results ot the SGV RCD holes. For this purpose, SGV twinned
four holes with 1,196 ft. (392 m) of diamond drilling. The drilling contractor
was Boart Longyear of Peoria, Arizona, and the drill was a truck mounted
Longyear 38 machine. These twinned holes were labelled with a "C" prefix added
to the original numbers, e.g. CEP-071 for old EP-71 or the RCD hole WEP-71. The
holes started with a "P" size casing and drilling continued by reducing the
drill rods to retrieve NQ size core. SGV elected to determine the copper content
in the core by crushing and grinding the whole of the core and having assays
done on 300 g aliquots of the samples at the MSRDI laboratories. MSRDI also
prepared samples for metallurgical acid leach tests, but has not yet carried out
these tests. Although standard industry practice is to split the core and send
half to the lab for assays and keep the other half at the site, SGV wished to
obtain larger samples for assay and metallurgical testwork.
 
Comparison of the SGV RCD results with the El Paso drilling and with the SGV
core drilling is discussed in the section on Data Verification.
 
 
39

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
11 SAMPLING METHOD AND APPROACH
 
11.1  EL PASO
 
During the El Paso exploration programs in the 1970s, rotary drilling was
completed by El Paso, as noted above. Drill chips were logged by company
geologists. This included marking lithologic contacts, relative moisture and/or
clay content and relative alteration of the rocks. RPA is uncertain about the
methodology of sampling of the drill chips or about the procedures for sample
preparation and copper assays.
 
11.2  HOLCORP/MDA
 
In February 1992, Mine Development Associates (MDA) was retained by Holcorp to
carry out a definition drilling program and to review the drilling and sampling
procedures with those of El Paso. The drilling contractor completed 7,850 ft. in
37 RCD holes, ranging in total depths from 40 ft. to 440 ft. The following is an
account of the sampling procedures as reported by Easdon (1992).
 
•  
"The near surface intervals down to 15 ft. in depth were collected in pans
located at the collar. Once the hole was properly collared, the cuttings were
blown up through the dual wall tubing into a cyclone, and then discharged into a
vibratory triple tier splitter.

 
•  
Samples were collected at 5-foot intervals beginning at the surface and to the
bottom of the hole...the total volume of the sample taken was estimated. The
volume of the sample in the collecting pan, after the triple split, provided a
rough measure of the relative volume of material taken. Typically, more than 90%
of the samples weighed at 11 lbs. to 15 lbs."

 
Easdon concluded that the drilling and sampling techniques utilized in the
program were properly executed (Easdon, 1992).
 
 
40

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
11.3 SGV
 
11.3.1 SAMPLE COLLECTION
 
The sample collection procedures during the recent RCD program were reported by
Clifton (2004b), as follows:
 
•  
Drill cuttings were collected from an overhead cyclone, except the first 5 ft.
of each hole, which were collected by placing splitter pans next to the collar.
A 50 gallon drum was placed approximately 2.5 ft. beneath the cyclone and
five-gallon plastic buckets were placed on the drum to collect the cuttings as
they emerged from the overhead cyclone. Samples were collected every 5 ft.
Five-foot intervals were marked on the drill pipe with chalk by the drillers and
the exact footage was verified several times as the hole was drilled.

 
•  
All drill cuttings for each 5-ft. interval were passed through a 4-way stainless
steel splitter with fixed one-inch chutes. The splitter consisted of 4 one-way
splitters mounted in a steel frame, with 3 splitters directed to the back and
the fourth directed to the front. All material was collected in large metal
pans; only a small fraction was not caught and this material was not added to
the samples. After all material from a 5-ft. interval was collected, the frame
of the splitter assembly was rapped with a rubber mallet to dislodge loose
material. The splitter was kept dry at all times and brushed clean when
necessary. Damp or wet cuttings were left in the buckets and split by hand. A
typical 5-foot interval yielded 60 lbs. to 80 lbs. of dry cuttings.

 
•  
All or part of the material exiting from the single splitter (25% by volume) was
retained for analysis. The cuttings were mixed in the collection pan by running
a hand back and fourth several times and emptied into several 8 in. by 12 in.
heavy plastic polyethylene bags. Excess material from the pan was added to the
other pans.



•  
 Depending on sample depth in the hole, material not saved in plastic bags was
either:



 
•  
Dumped in piles near the drill hole, or

 
•  
Poured into large rice bags and stored.

 
•  
Drill cuttings were collected from an overhead cyclone, except the first 5 ft.
of each Based on previous drilling, the depth and thickness of the ore zone was
known. Above the mineralized zone, 2 plastic bags, each containing 2 lbs.. 3
lbs.. of material, were collected. One bag was retained for analysis, the other
placed in storage for backup. Beginning 15 ft. to 20 ft. above the mineralized
zone, and continuing to the bottom of the hole, 100% of the material for each
5-foot interval was split and placed in large rice bags, except for a single
plastic bag that was retained for analysis. The rice bags were wired closed and
placed in storage.

 
 
41

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
  • 
On occasion, all or part of a 5-foot interval was damp from water added to
stabilize the hole. In several holes, abundant water was encountered over 5-foot
to 10-foot intervals. In each case, the sample buckets were placed next to the
appropriate excess material or rice bags at the drill site and left to dry for
several days. Clear water was decanted from the buckets every few hours. An
appropriate amount of damp material was added to plastic bags to complete the
sample. Intervals that contained buckets of very wet material, with or without a
fraction of dry cuttings, were split by dumping all cuttings into a 30 gal.
plastic tub. Enough water was added to turn the material into a slurry and the
cuttings thoroughly mixed with a shovel. From this mixture, a single 5-gal.
bucket was retained, dried, and split by hand to plastic bags. The remainder of
the material from the bucket was discarded or stored in a rice bag, depending on
depth.

 



11.3.2 SAMPLE MEASUREMENTS
 
Various measurements were obtained on the samples at the drill site, as
described below.


•  
For each 5-foot interval, 2 cups of cuttings were washed through a 12-mesh
spaghetti strainer. The percentage of plus 12-mesh material remaining was
estimated by pouring it back into the measuring cup and recording the amount to
10% (by volume).



 



•  
A fraction of the plus 12-mesh material was mounted on a chipboard for future
logging.



 
•  
Recovery above the mineralized zone was estimated visually by examining the
amount of excess material dumped in piles on the ground.

 
•  
Recovery just above the mineralized zone through the bottom of the hole was
measured by weighing the rice bags for each sample interval.

 
•  
Recovery for intervals containing abundant water could not be measured; rather,
the gallons of muddy material were recorded.

 
In RPA's view, the sampling procedures used by SGV for the RCD and core drilling
are in keeping with industry practice.
 
 
42

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
12 SAMPLE PREPARATION, ANALYSIS AND SECURITY
 
12.1 EL PASO
 
Sample preparation and assaying procedures used by previous operators El Paso,
Arimetco, and USBM are not available to RPA. Technical records available to RPA
show that during 1992 assaying for Arimetco samples was done at Barringer
Laboratories (Barringer), Golden, Colorado. Barringer's QA/QC procedures
included:
 
•  
Assaying the samples for total copper as well as for acid soluble copper

 
•  
Sending twelve samples, as pulps, to three other laboratories for independent
check assays. Results are presented in Table 12-1.



RPA is of the opinion that the quality control/quality assurance (QA/QC)
measures, including sample handling, preparation and laboratory procedures by
Barringer, were similar to other commercial laboratories in Canada and the
United States at that time.
 
 

TABLE 12-1 CHECK ASSAY RESULTS (1992) SGV - Emerald Isle Project  
% ASCu / Laboratory
Sample No.
Barringer
RMGC
MPEL
CHEMEX
92-028-210-215
0.054
0.065
0.055
0.050
92-028-220-225
0.355
0.430
0.391
0.340
92-028-230-235
0.080
0.098
0.088
0.050
92-028-255-260
1.010
1.380
1.070
1.500
92-028-285-290
0.169
0.180
0.173
0.100
92-026-0-5
0.147
0.170
0.130
0.140
92-026-210-215
0.101
0.130
0.109
0.070
92-029-190-195
0.080
0.101
0.093
0.070
92-029-195-200
0.310
0.390
0.303
0.380
92-029-215-220
0.822
0.920
0.726
0.920
92-033-235-340
0.074
0.082
0.069
0.040
92-033-250-255
0.141
0.170
0.149
0.090
         
Source: Easdon, 1992.

 
43

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
Table 12-1 indicates that results from the MPEL laboratory compared best with
original Barringer results. RPA notes that similar values were obtained for
total copper assays.
 
In comparing old El Paso values with the 1992 assay results from holes drilled
by MDA for Holcorp close to El Paso holes, Easdon (1992) concluded that:
 
•  
El Paso assay results were only for total copper (% TCu).

 
•  
Initially, Barringer also reported assays for total copper. However, the El Paso
and Barringer %TCu values differed significantly, which "indicated a major
discrepancy in the values returned".

 
12.2 SGV
 
Sample preparation and assaying for the recently collected RCD chip samples are
carried out at the Mountain States Research and Development International, Inc.
(MSRDI) of Vail, Arizona. The following are the various protocols used at MSRDI.
 
12.2.1 ACID SOLUBLE COPPER FOR CHIP SAMPLES
 
12.2.1.1  REAGENTS
 
Five percent (5%) Sulphuric Acid Solution is used. The solution is prepared by
adding 50 ml concentrated sulphuric acid to 950 ml demineralized water in a
water bath.
 
12.2.1.2   SAMPLE
 
Copper Concentrate                  0.250 g
 
Ores              0.500 g to 1.00 g
 
12.2.1.3  PROCEDURE
Weigh samples into 150 ml beaker.   Add 15 ml of 5% sulphuric acid leach
solution. Place on rotary shaking table for one hour. Pour into 100 ml tube add
1 drop Superfloc. Dilute to the mark and mix well. The samples are now ready to
read on the atomic absorption instrument.
 
 
44

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
12.2.2  ACID SOLUBLE COPPER FOR DIAMOND DRILL HOLE SAMPLES
 
Fifty-one buckets of diamond drill core were received at the MSRDI laboratory.
Samples preparation and assay procedures are described below. These include.
 
•
Weighing and recording each sample.

• 
Dry each sample.• Crush all to nominal minus 3/4 inch. The machinery is set up
with the first sample screened and all the others crushed at this setting.

• 
Blend and split out V of the crushed product for assay.

• 
Return the % to its original bag for storage pending column leach testing.

• 
Crush the V cut to nominal minus 10 mesh.

• 
Blend and split the sample to extract about 300 grams for assay.

• 
Pulverize and submit each sample for assay.

• 
Assay for TCu, A/SCu, TZn, ASZn.

• 
Initial Preparation of the leach facility.

 
12.2.3  ZINC ASSAYS
 
Prior to the 2004 RC drilling program SGV collected twenty (20) grab samples
from various mineralized layers exposed at the western, northern and eastern
wall of the open pit, and had them assayed for TCu, ASCu, TZn and ASZn at MSRDI.
Assay results indicated >1% TCu values in thirteen samples and >1% TZn in nine
of the samples collected. Seven of the samples with >1% TZn content also contain
high copper (>1% TCu) values. SGV also collected a sample of a dried material
(cake) at the edge of the raffinate pond, which is next to the existing heap
leach pad. Assay results also showed that this sample contained >1% TCu and >1%
TZn. Based on these results, SGV had the chip samples assayed for zinc for all
of the RC holes completed in the recent program. Some of the new RCD holes had
similar relatively high (>1% TZn) values.
 
RPA notes that the presence of zinc has not been recorded in any of the old
technical documents reviewed to date. It is possible that this zinc content is
due to the presence of a zinc oxide mineral, although mineralogical studies have
not been carried out to confirm this.   RPA also notes that SGV is currently
considering possible methods to recover the zinc from the mineralized rock at
Emerald Isle. One method that is being considered is the acid purification unit
(APU) technology used at the CEZinc plant in Valleyfield, Quebec, where zinc is
removed from sulphuric acid by electrowinning through the use of fine mesh resin
(Sheedy, 1998). This, however, is at the conceptual stage and data are not yet
available for review.
 
 
45

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
13 DATA VERIFICATION
 
13.1 VERIFICATION OF HISTORICAL DATA
 
During the Holcorp drilling campaign on the project area data verification and
quality control was done by company personnel. RPA understands that assay values
of TCu and ASCu available for a set of 68 samples show that both sets of values
have similar frequency distribution and indicate almost 1:1 correlation
(Arimetco, 1995). RPA, however, is uncertain about the locations of the samples
provided by Arimetco.
 
The 2004 RCD drilling program was undertaken by SGV to confirm the results of
earlier rotary drilling by El Paso. As noted in the Drilling section, fifteen El
Paso holes were twinned by the SGV RCD holes. In addition, four of the SGV RCD
holes were twinned by diamond drill core holes also drilled by SGV.
 
Results of the previous drilling are compared with the SGV RCD twinned holes in
Table 13-1. Although there is considerable variability between the TCu grades in
individual sets of twinned holes, the overall average grade of each dataset is
within 15% (Table 13-1). In RPA's view, the recent SGV RCD holes confirm in
general the results of the earlier drilling.
 
 
46

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 

 TABLE 13-1 COMPARISON OF EL PASO AND SGV RCD DRILLING RESULTS        SGV -
Emerald Isle Deposit
El Paso Drill Hole No.
Min. Interval (ft.)
Avg. grade (%TCu)
Grade x Thickness
(GT)
SGV Drill Hole No.
Min. Interval
(ft.)
Avg. grade (%TCu)
Grade x Thickness
(GT)
EP-62
55
0.58
32.1
WEP-62
55
0.34
18.9
EP-63
85
0.63
53.3
WEP-63
85
0.48
41.0
EP-64
55
0.60
32.9
WEP-64
55
0.31
17.3
EP-65
25
0.27
6.7
WEP-65
25
0.17
4.1
EP-66
60
0.46
27.8
WEP-66
60
0.27
16.0
EP-67
100
0.44
44.1
WEP-67
100
0.29
29.2
EP-71
85
0.67
57.0
WEP-71
85
0.67
57.0
EP-72
65
0.75
48.6
WEP-72
65
0.47
30.3
EP-73
60
0.35
21.2
WEO-71
60
0.38
21.8
EP-74
35
0.30
10.6
WEP-74
35
0.53
18.7
92-27
35
0.22
7.7
W92-27
35
0.45
15.8
92-28
45
0.37
16.6
W92-28
45
0.63
28.6
92-29
55
0.33
18.1
W92-29
55
0.50
27.6
92-30
45
0.37
16.5
W92-30
45
0.33
14.8
92-31
25
0.30
7.6
W92-31
25
0.30
7.6
Averages
55
0.48
26.7
 
55
0.42
23.2
 
Source: SGV, 2005.

 
The SGV 2004 RCD results are compared with the SGV twinned diamond core holes in
Table 13-2. It can be seen that the diamond drill hole results confirm the 2004
RCD results, although there is some variation in individual sets of twinned
holes.
 

TABLE 13-2 COMPARISON OF SGV REVERSE CIRCULATION AND DIAMOND DRILLING RESULTS 
SGV - Emerald Isle Deposit 
SGV RCD Hole No.
Min. Interval (ft.)
Avg. grade (%TCu)
Grade x Thickness (GT)
SGV Diamond Drill Hole
No.
Min. Interval (ft.)
Avg. grade (%TCu)
Grade x Thicknes s (GT)
WEP-62
55
0.34
18.9
CEP-62
55
0.49
27.2
WEP-64
55
0.31
17.3
CEP-64
55
0.30
16.5
WEP-71
85
0.67
57.0
CEP-71
90
0.60
53.7
W-30
55
0.34
18.8
CW-30
55
0.37
20.4
Averages
63
0.45
28.0
 
64
0.46
29.5
 
Source: SGV, 2005.

 
 
47

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
13.2  VERIFICATION OF RECENT DATA BY SGV
 
During the recent drilling program, data verification was done by Mr. Gary
Clifton, Project Geologist with SGV. Mr Clifton also designed the logging and
sampling procedures for the field crew as described under Sampling Methods and
Approach. RPA is of the opinion that these procedures meet standard industry
practice.
 
13.3  SGV CHECK ASSAYS
 
As part of its 2004 exploration program, SGV selected thirty-six samples from
three drill holes, and sent them to American Assay Laboratories (American), in
Reno, Nevada, for check assays. These represent fourteen samples from Drill Hole
No. WEP-67, ten samples from Drill Hole No. W-31, and twelve samples from Drill
Hole No. WEP-62. Results are presented in Table 13-3 and Figure 13-1, and they
show that there is very good correlation between the two sets of results,
although the MSRDI values tend to be slightly higher.
 
SGV carried out further check assays by having a number of assays done at
ACTLABS-Skyline laboratories. Results are presented in Table 13-4, Figures 13-1
and 13-2, and show a good correlation between the two sets of data for total
copper. Acid soluble copper values show very good correlation between the two
laboratories
 
(Figure 13-2).

 
48

--------------------------------------------------------------------------------

 

ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com




TABLE 13-3 CHECK ASSAY RESULTS 2004-2005, MSRDI VS. AMERICAN ASSAY LABS SGV -
Emerald Isle Project   
Sample No.
MSRDI Result
American Result
Drill Hole No.
From (ft.)
To (ft.)
% TCu
ppm Cu
% TCu
WEP-67
130
135
0.005
48
0.005
WEP-67
135
140
0.004
40
0.004
WEP-67
140
145
0.003
45
0.005
WEP-67
145
150
0.003
39
0.004
WEP-67
150
155
0.002
35
0.004
WEP-67
155
160
0.004
30
0.003
WEP-67
160
165
0.004
84
0.008
WEP-67
165
170
0.004
44
0.004
WEP-67
170
175
0.005
74
0.007
WEP-67
175
180
0.002
228
0.023
WEP-67
240
240
0.417
3,990
0.399
WEP-67
245
245
0.415
4,340
0.434
WEP-67
250
250
0.375
3,250
0.325
WEP-67
255
260
0.288
2,590
0.259
W-31
260
265
0.162
1,250
0.125
W-31
265
270
0.115
818
0.082
W-31
270
275
0.136
1,110
0.111
W-31
275
280
0.124
1,170
0.117
W-31
280
285
0.310
2,090
0.209
W-31
285
290
0.800
7,330
0.733
W-31
290
295
0.620
4,800
0.480
W-31
295
300
0.322
2,850
0.285
W-31
300
305
0.142
1,080
0.108
W-31
305
310
0.126
799
0.080
WEP-62
170
175
0.029
343
0.034
WEP-62
175
180
0.074
566
0.057
WEP-62
180
185
0.105
1,160
0.116
WEP-62
185
190
0.236
2,260
0.226
WEP-62
190
195
0.453
5,810
0.581
WEP-62
195
200
0.275
2,900
0.290
WEP-62
200
205
0.238
2,060
0.206
WEP-62
205
210
0.414
3,170
0.317
WEP-62
210
215
0.690
9,860
0.987
WEP-62
215
220
0.312
3,450
0.345
WEP-62
220
225
0.237
3,310
0.331
WEP-62
225
230
0.490
6,290
0.629
Source: SGV, 2005.  
Note:
  1. MSRDI assays by wet chemical method.
  2. American assays by 69-element ICP-2A method.

 
 
49

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 

TABLE 13-4 CHECK ASSAY RESULTS 2004-2005, MSRDI VS. ACTLAB-KYLINE LABORATORIES
SGV - Emerald Isle Deposit
MSRDI No.
Drill Hole No.
From (ft.)
To (ft.)
% TCu MSRDI
% TCu ACTLABS
% ASCu MSRDI
% ASCu ACTLABS
1612
CW-30
275
280
0.590
0.650
0.137
0.110
1619
CW-30
310
312
0.040
0.040
0.012
0.010
1661
CEP-64
280
285
0.083
0.080
0.060
0.020
1687
CEP-71
240
245
1.260
1.270
1.240
1.160
1688
CEP-71
245
250
1.720
1.760
1.680
1.540
1719
CEP-62
245
251.5
0.316
0.330
0.263
0.250
Averages
     
0.668
0.688
0.565
0.515

                                                          
 
50

--------------------------------------------------------------------------------

 
 
[img00155.jpg]
 
 
51

--------------------------------------------------------------------------------

 
 
[img00156.jpg]
 
 
52

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
13.4 INDEPENDENT SAMPLING BY RPA
 
During the first site visit, RPA collected three grab samples from the Emerald
Isle open pit, and sent them to SGS Laboratories in Don Mills, Ontario, for
independent assays for total copper, soluble copper and gold. The total copper
content was determined by the Induced Couple Plasma (ICP) method and the soluble
copper content was determined by treating the sample with 5% sulphuric acid.
Table 13-5 provides the sample description and assay results.

 
TABLE 13-5 RPA INDEPENDENT SAMPLING RESULTS (JUNE 2004)
SGV - Emerald Isle Project
 
Sample Number
ppb Au
% TCu
% ASCu
Ratio ASCu/TCu
Description
A026357
7
0.94
0.30
32%
Grab sample of "Mineralized Unit". Dark conglomerate with Cu staining from wall
of open pit.
A026390
18
0.43
0.30
70%
Grab sample with a core of dark mineral around organic stem and acicular
crystals  surrounding the core, at bottom of pit
         
EI-1
<5
0.29
0.17
59%
Grab sample of dark rock along pit access road.

 
The above results, while not representative of the deposit, show soluble copper
to total copper ratios ranging from 32% to 70%. All zinc assays were >1% TZn.
Sample preparation and assay procedures at SGS are described below.
 
13.4.1  SAMPLE PREPARATION
Samples received are dried and crushed to -10-mesh. Samples ranging from 200 g
to 300 g are split out for pulverizing. The remainder is re-bagged to return to
the Client. The pulverized sample is blended and bagged for assay.
 
13.4.2  ASSAYING
 
13.4.2.1  TOTAL COPPER DETERMINATIONS
 
The analytical method used for the determination of total copper at SGS was the
 
ICA50 Method, which is used for the determinations of base metals (Co, Cu, Ni,
Pb, and Zn) by sodium peroxide fusion and ICP-OES. Details of the analytical
procedures are as follows:
 
 
53

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
•  
Typical sample size:  0.20 g

 
•  
Type of sample applicable (media): Crushed and Pulverized rocks, soils and
sediments

 
•  
Sample preparation technique used: Crushed and pulverized rock, soil and /or
sediment samples are fused by Sodium peroxide in zirconium crucibles and
dissolved using dilute HNO3.

 
•  
Method of analysis used: The digested sample solution is aspirated into the
inductively coupled plasma Optical Emission Spectrometer (ICP-OES) where the
atoms in the plasma emit light (photons) with characteristic wavelengths for
each element. This light is recorded by optical spectrometers and when
calibrated against standards the technique provides a quantitative analysis of
the original sample.



 
•  
Data reduction by: The results are exported via computer, on line, data fed to
the Laboratory Information Management System (LIMS CCLAS EL) with secure audit
trail.

 
•  
Quality Control: The ICP-OES is calibrated with each work order. An instrument
blank and calibration check is analyzed with each run. One preparation blank and
reference material is analyzed every 46 samples, one duplicate every 12 samples.
All QC samples are verified using LIMS. The acceptance criteria are
statistically controlled and control charts are used to monitor accuracy and
precision. Data that falls outside the control limits is investigated and
repeated as necessary.

 
13.4.2.2  ACID SOLUBLE COPPER DETERMINATIONS
 
The reagent used for the determination of acid soluble copper in rock samples is
5% sulphuric acid solution. This is prepared by adding 50 ml concentrated
sulphuric acid to 950 ml distilled water in a water bath. The sample sizes used
for assays are 0.250 g for copper concentrate (regular samples) and ranging from
0.5 g to 1.0 g for ore samples. The procedure for assays is as follows:
 
• Weigh samples into 150 ml beaker.
• Add 15 ml of 5% sulphuric acid leach solution.
• Place on rotary shaking table for one hour.
• Pour into 100 ml tube add 1 drop Superfloc.
• Dilute to the mark and mix well.
• Determination of copper content by the atomic absorption (AA) method.


During the second site visit in December 2004, RPA collected eighteen samples of
the SGV RCD chips from the stored rice bags, as described above, and sent them
to SGS Laboratories in Don Mills, Ontario for TCu, ASCu, TZn and ASZn
determinations. The sample preparation and assaying procedures were the same as
for the first batch of independent samples collected during the first site
visit.
 
Table 13-6 and Figure 13-3 compare the SGV and RPA assay results for TCu and
ASCu values. In general, the RPA TCu assay values are higher than the SGV
values, by 20% on average. The RPA ASCu values are also higher than the SGV
values, by almost 50% on average. The RPA samples have an average ratio of ASCu
to TCu of 86% compared to the SGV average of 69% for this group of 18 samples.
RPA notes that the average ratio of the ASCu to TCu for all 176 SGV samples in
the mineralized intervals in the holes is 78%. The RPA check sampling confirms
the SGV drilling results in general and suggests that the SGV values may be on
the low side: more check sampling is needed.

 
54

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 

TABLE 13-6 RPA INDEPENDENT SAMPLING RESULTS (DECEMBER 2004) SGV - Emerald Isle
Project RPA Sample No. SGV Hole No. From (ft) To (ft) Assay Value (% TCu)  
 Assay Value (% ASCu) SGV RPA SGV RPA
M619133
WEP 67
195
200
0.41
0.55
0.27
0.51
M619134
WEP 67
200
205
0.21
0.24
0.13
0.17
M619135
WEP 67
205
210
0.24
0.23
0.13
0.15
M619136
WEP 67
210
215
0.16
0.19
0.13
0.12
M619137
WEP 67
215
220
0.26
0.37
0.23
0.39
M619138
WEP 67
220
225
0.31
0.32
0.24
0.27
M619139
WEP 67
225
230
0.36
0.53
0.28
0.43
M619140
WEP 72
190
195
0.05
0.04
0.04
0.04
M619141
WEP 72
195
200
0.04
0.03
0.02
0.04
M619142
WEP 72
205
210
0.10
0.08
0.06
0.08
M619143
WEP 72
210
215
0.15
0.14
0.11
0.16
M619144
WEP 72
215
220
0.18
0.14
0.14
0.16
M619145
W92-28
240
245
0.15
0.32
0.05
0.16
M619146
W92-28
245
250
0.33
0.68
0.09
0.54
M619147
W92-28
250
255
0.94
1.13
0.87
1.05
M619148
W92-28
255
260
0.91
0.90
0.80
0.74
M619149
W92-28
260
265
0.54
0.61
0.25
0.54
M619150
W92-28
265
270
0.57
0.63
0.25
0.55
Averages
     
0.33
0.40
0.23
0.34
Average ASCu/TCu Ratio
69%
86%


 
55

--------------------------------------------------------------------------------

 
 
[img00157.jpg] 
 
 
56

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
14 MINERAL RESOURCES
 
14.1  GENERAL STATEMENT
 
RPA has estimated the Mineral Resources of the Emerald Isle deposit using the
results of the previous rotary and RCD holes. As part of its estimate, RPA
carried out a new interpretation of the geology and the mineralized zone and
developed a block model of the copper deposit. The RPA resource estimate is in
accordance with the Mineral Resource/Reserve Classification as recommended by
the CIM Committee on Mineral Resources and Mineral Reserves.
 
14.2  DATABASE
 
RPA has estimated the Mineral Resources of the Emerald Isle deposit, using the
results of the previous 90 El Paso rotary holes and 45 Holcorp/MDA RCD holes.
The results of the 2004 SGV RCD drill holes, although not used in the resource
estimate, confirmed overall the results of the old holes that they twinned,
although there is considerable variability between individual assays from
samples of the twinned holes.
 
RPA received a hard copy database of drill logs and assay results from the 135
previous drill holes and a number of cross sections also in hard copy form. RPA
converted the drill hole database into digital format and loaded it into Gemcom
software to enable interpretation of geology and mineralized units. RPA retained
the geology codes as before for rock types. These were (2) for alluvium, (3) for
the Gila Conglomerate, (4) for altered granite and (5) for fresh granite. RPA
merged the recent SGV drill hole data with the older data to form a combined
Gemcom drill hole database.
 
14.3  DENSITY MEASUREMENTS
 
During the mine planning period in 1992, Arimetco had Kappes, Cassidy &
Associates (Kappes Cassidy) of Sparks, Nevada, to carry out twenty density
measurements (duplicates) on ten samples of mineralized material from the
Emerald Isle Mine. Kappes Cassidy used the Archimedes Principle to make the
density determinations. Results indicated that the average density of the
mineralized material was 2.38 g/cc or 13.54 cu. ft/ton (Table 14-1). RPA has
used a density factor of 13.54 cu. ft./ton to convert volume to short tons in
its Mineral Resource estimate.
 
 
57

--------------------------------------------------------------------------------

 
 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 

TABLE 14-1 DENSITY DETERMINATIONS SGV - Emerald Isle Project    
Sample
 
Dry weight (kg)
 
Displaced Water (cc)
Measured Density
   Remark
g/cc
 
 cu. ft./ton    Oxide weathered granite
EI 1
5.68
2,169.0
2.619
12.233
   Oxide weathered granite
EI 1
5.68
2,207.2
2.573
12.451
   Gila Congl. w/Cu-oxide
EI 2
16.36
6,387.6
2.561
12.510
   Gila Congl. w/Cu-oxide
EI 2
16.36
6,418.4
2.549
12.568
   Gila Congl. w/Cu-oxide
EI 3
8.30
3,523.7
2.355
13.604
   Gila Congl. w/Cu-oxide
EI 3
8.30
3,503.9
2.369
13.523
   Gila Congl. w/Cu-oxide
EI 4
13.66
6,465.1
2.113
15.162
   Gila Congl. w/Cu-oxide
EI 4
13.66
6,480.3
2.108
15.198
   Gila Congl. w/Cu-oxide
EI 5
13.26
5,026.6
2.638
12.144
   Gila Congl. w/Cu-oxide
EI 5
13.26
4,941.3
2.684
11.936
   Gila Congl. w/Cu-oxide
EI 6
9.90
3,681.0
2.689
11.914
   Very weathered granite + Cu oxide
EI 6
9.90
3,676.2
2.693
11.896
   Very weathered granite + Cu oxide
EI 7
8.68
4,242.7
2.046
15.658
   Weathered/frac. Granite + Cu oxide
EI 7
8.68
4,263.3
2.036
15.735
   Weathered/frac. Granite + Cu oxide
EI 8
1.32
553.4
2.385
13.433
   Gila Conglomerate
EI 8
1.32
559.7
2.358
13.587
   Gila Conglomerate
EI 9
9.42
3,980.2
2.367
13.535
   Gila Congl. + cobbly Cu oxide
EI 9
9.42
4,008.8
2.350
13.633
   Gila Congl. + cobbly Cu oxide
EI 10
17.66
7,161.3
2.466
12.991
   Gila Congl. + cobbly Cu oxide
EI 10
17.66
7,057.2
2.502
12.805
   Gila Congl. + cobbly Cu oxide
EI 11
34.56
15,120.0
2.286
14.014
   Gila Congl. + cobbly Cu oxide
EI 11
34.56
15,900.0
2.174
14.736
   Gila Congl. + cobbly Cu oxide
Average
 
2.380
13.540
       Source : Albert, 1992. 

 
14.4 GEOLOGICAL INTERPRETATION AND 3D SOLIDS
 
The drill holes in the Emerald Isle database were plotted on drill sections
oriented at grid north-south looking west at 100 ft. intervals, and on
horizontal level plans 50 ft. intervals. RPA interpreted the higher grade
mineralized unit based on Cu assays with a threshold of approximately 0.3% TCu.
 
 
58

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
RPA carried out an interpretation of drill hole assay data generated prior to
the mining activities at Emerald Isle. These data show that copper
mineralization occurs primarily within the Late Tertiary Gila Conglomerate.
Copper mineralization is also present in the underlying granitic rocks and
occasionally in the overlying Quaternary alluvial material, and even in waste
dumps. RPA notes, however, that the copper mineralization reported in the
underlying granite may be due at least in part to contamination from the
overlying Gila conglomerate during the drilling. In the resource area, the
conglomerate fills an elongate and west trending oval-shaped fluvial basin,
2,500 ft. by 1,000 ft., which may have been controlled or affected by some
structures, in particular by a set of northeast and northwest trending faults.
These features are indicated by:
 
•  
The thickness of overburden: Quaternary alluvium is generally thicker on the
south side of the pit than on the north side. This indicates a slope to the
south, due to tilting(?) after the deposition of the Gila Conglomerate.

 
•  
The trend of the vertical thickness of the host conglomerate: this unit is
generally relatively flat lying with undulating upper contact with the overlying
alluvial gravel and lower contact with granitic rocks. In the eastern part of
the pit the thickness of the conglomerate increases gradually (from 0 to 75 ft.)
in a west-southwesterly direction. In the southwestern part of the pit, however,
the conglomerate is up to 275 ft. thick, but the thickness decreases abruptly
south of the current pit wall. This abrupt change in thickness, hence the
pre-deposition of the conglomerate, is caused by northwest and northeast faults,
in RPA's opinion. Structural thickening of the conglomerate may also have been
caused by northwest trending dikes(?) unit 6 marked on TSC's sections.

 
•  
Copper mineralization which is similar to a "roll front" feature, i.e. higher
grade copper (>0.5% TCu) is commonly present in the central portions of the
conglomerate unit with relatively lower-grade (0.2% TCu to 0.35% TCu) to
medium-grade (0.35% TCu to 0.5% TCu) material associated with the bottom and top
parts. At the 0.2% TCu cut-off grade, the mineralized layer ranges in thickness
from 50 ft. to 100 ft. These features may indicate different pulses of copper
mineralization. Furthermore, in the upper parts of the conglomerate, the
low-grade and medium-grade units are interlayered, whereas, in the bottom part
only a thin layer of low-grade material is present. RPA further notes that the
source of copper mineralization was from the east, because of:



      o
Higher-grade copper (>0.5% TCu to 5% TCu) is associated with the central part of
the fluvial channel (conglomerate), whereas relatively lower-grade copper
mineralization (0.2% TCu to 0.5% TCu) is associated with the northern and
southern flanks of the fluvial channel.



      o
A sharp contact between the high-grade and low-grade layers in the eastern part
of the pit.



      o
 In general, the granitic rocks intersected in drill holes in the southern part
of the pit are relatively fresh, whereas altered granite is intersected in the
northern and eastern parts of the pit.

 
•  
Grade x thickness contours of pre-stripping copper mineralization, using cut­off
values of 0.2% TCu and 15 ft. thickness, indicate a general east-west
orientation of the mineralization with secondary northeasterly trends. Only low
copper values, however, are associated with the thickest (western) part of the
conglomerate (Figure 9-3).

 
RPA developed a 3D solid using Gemcom software from the mineralized lens
outlines on the cross sections. RPA constructed a 3D wireframe model using 3D
wobbly polylines that were snapped on to the drill hole intervals. Polylines
were created both on cross sections and on level plans. The polylines were
joined together using tie lines. At model extremities, polylines were
extrapolated for approximately 50 ft. beyond the last drill hole intercept or
terminated at the intersections with interpreted faults cutting the lens. All
wireframes were clipped at the overburden surface, or the topography surface of
the open pit, and all solids were validated. Figure 14-1 shows the 3D view of
the old pit and the mineralized zone.
 
 
59

--------------------------------------------------------------------------------

 
 
[img00158.jpg]
 
 
60

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
14.5   COMPOSITING AND STATISTICS
 
Of the total number of copper assays (2,496) 420 assays were inside the 3D solid
and were used in the block model. RPA composited assays into 10 ft. intervals
down hole, for intervals inside the mineralized lens. Composites less than 2 ft.
long were excluded from the composite database. Assay values were not capped
(cut) in calculating composite values. There are a total of 207 drill hole
composites within the mineralized conglomerate. Statistics for the drill hole
composites are shown in Table 14-2 and Figure 14-2.


 
TABLE 14-2 STATISTICS OF DRILL HOLE (10 FT.) COMPOSITES
SGV - Emerald Isle Deposit
 
Statistic
% TCu
Mean
0.58
Median
0.48
Max. Value
3.34
Standard Deviation
0.41
Coefficient of Variance
0.70
Total number
360

 
 
61

--------------------------------------------------------------------------------

 
 
[img00159.jpg]
 
 
 
62

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
14.5 BLOCK MODEL AND VALIDATION
 
A 3D block model was constructed in Gemcom based on the co-ordinate system used
for the Emerald Isle property. The block size is 20 ft. (E-W) by 20 ft. (N-S) by
10 ft. (vertical). The blocks were coded as to "ore" or waste or air, based on
the location of the centroid of the block relative to the 3D solids of the
mineralized zone.
 
Grades were interpolated into the mineralized lens using only composites within
the lens using ordinary kriging. RPA constructed variograms to test grade
continuity in a number of different orientations. The horizontal variograms have
a range in the order of 300 ft. and the vertical variogram has a range of about
50 ft. RPA found that orienting the along strike variogram search at grid north
with an average dip of -10° to West was best for modelling the mineralized
zones. The axes of the search ellipse were 300 ft. (east-west), 300 ft.
(north-south) and 50 ft. vertically. The search ellipse was oriented almost flat
with a low angle dip to the west to match the orientation of the mineralized
zone. A minimum of two and a maximum to 30 composites were required for
interpolation, with a maximum of 2 composites for any drill hole.
 
RPA used two methods to check and validate the block model. These were:
 
• Visual inspection and comparison of block grades with composite grades.
 
• Statistical comparison of composite and block grade distributions.

 
The visual inspection appeared reasonable. The block and composite grade
statistics compare reasonably well (Table 14-3). In RPA's view the Emerald Isle
deposit block model is valid, reasonable and appropriate for Mineral Resource
estimation.
 
 
63

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
TABLE 14-3 COMPARISON OF BLOCK GRADES AND COMPOSITE
GRADES
SGV - Emerald Isle Deposit
 
Statistic
Block Grades (% TCu)
Composite Grades (% TCu)
Mean
0.58
0.58
Median
0.52
0.48
Standard Deviation
0.26
0.41
Maximum
2.64
3.34
Coefficient of Variation
0.45
0.71
Number
12,331
360

 
14.6  CUT-OFF GRADE
 
For the purposes of reporting the Mineral Resource, RPA has estimated a cut-off
grade based on the approximate average copper price, operating costs and
expected copper recovery using data provided by SGV.
 
•  
Copper price assumed to be US$1.50 per lb. as a long term price.

 
•  
Operating costs US$6.98 per ton provided by SGV, based on an overall strip ratio
of 3:1 from a Western States Engineering 2004 study.

 
•  
Copper recovery of 75% based on 62% recovery during Arimetco 1992 operation and
available testwork that indicated 75% recovery if leaching had continued.

 
Cut-off=cost/(price*recovery)=US$6.98/(US$1.50*0.75)=6.2 lb/ton=0.31% TCu.
 
RPA recommends that a cut-off grade of 0.3% TCu be used to report Mineral
Resources. RPA notes that the data provided by SGV are preliminary at this time
and that the cut-off grade may be refined as more work is done on the Emerald
Isle project.
 
Cut-off grade is inversely proportional to copper price. Currently copper price
is significantly higher than the US$1.50 per lb. As noted in the next section,
however, the Mineral resource is almost the same at lower cut-off grades.
 
 
64

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
14.7  CLASSIFICATION OF MINERAL RESOURCES
 
All of the Mineral Resources are classified as Indicated Mineral Resources
because of the good apparent continuity of mineralization and the drill hole
spacing relative to the semi-variogram range. Drill hole spacing is in the order
of 100 ft. and the semi-variogram range is 300 ft. in the horizontal plane. In
RPA's view, none of the resources can be classified as Measured at this time
because of the variability in twinned drill hole results, as discussed under
Data Verification. Table 14-4 lists the Emerald Isle Indicated Mineral Resources
at a range of cut-off grades. As noted above, RPA recommends reporting the
Mineral Resources at the 0.3% TCu cut-off.


 
RPA notes that almost all of the blocks in the Emerald Isle wireframe are above
the 0.3% TCu cut-off grade, and that the Mineral Resource changes little at
lower cut­off grades.
 


TABLE 14-4 RPA MINERAL RESOURCE ESTIMATE
SGV - Emerald Isle Deposit
  Indicated Mineral Resources
Cut-off grade (% TCu)
Tons (rounded)
Total Copper (% TCu)
0.8
420,000
1.00
0.7
650,000
0.91
0.6
940,000
0.83
0.5
1,380,000
0.74
0.4
1,870,000
0.66
0.3 2,220,000 0.62 0.2 2,310,000 0.60
0.1
2,330,000 0.60    Note: Tonnage is estimated using a density factor of 13.54 cu.
ft./ton

 
 
65

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
15 MINERAL PROCESSING AND METALLURGICAL TESTING
 
15.1 ARIMETCO 1988
 
Previous metallurgical testwork on the Emerald Isle deposit was done by MSRDI
and at Cyprus Baghdad's laboratory at Baghdad, Arizona. In January 1988,
Arimetco collected samples of ore and tailings from Emerald Isle for leaching at
Cyprus Baghdad's laboratory. This was done as part of a feasibility study by
Arimetco. A 55 gal drum of "high-grade ore" was mixed and split to obtain 50
lbs. of sample for analysis and leaching evaluation. The head grades were; 1.20%
TCu and 1.15% ASCu (Arimetco, 1988).
 
Portions of the sample materail were crushed to -3 mm and 10 g increments were
leached in bottles with sulphuric acid solutions ranging from 5 g/l to 15 g/l.
Acid consumption ranged from 5.8 g to 6.0 g of sulphuric acid per gram of copper
recovered.
 
In a second set of tests, three columns 80 mm in diameter were charged with 3 kg
of -10 mm "ore". Two columns were leached with weak sulphuric acid solutions
containing 7.9 g/l and 14.9 g/l acid. The third column was leached with
acidified Mineral Park pregnant leach solution assaying 0.57 g/l Cu, 1.5 g/l Fe,
and 8.2 g/l free sulphuric acid. Acid consumption ranged from 5.7 g/l to 5.9 g
of sulphuric acid per gram of copper recovered. Recovery rates increased with
higher acid content in the leach solution.
 
15.2  ARIMETCO 1994
 
In a 1994 test, results on tailings showed that the average value of the samples
was 0.163% TCu and the average value for soluble copper was 0.068%. MSRDI
performed two acid consumption tests, which averaged 37.7 lb acid/ton of ore,
and the average recovery for the samples was 50.9% of acid soluble copper and
24.5% of the total copper (Shipes, 1994).
 
 
66

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
15.3 SGV
 
In October 2004, one sample of mineralized material from the Emerald Isle open
pit and two samples of tailings were sent to MSRDI for metallurgical testwork
Roman and Bhappu (2004). A screen assay test was run on each sample to determine
the different chemical phases of copper and zinc. In addition, bottle-roll leach
tests using sulphuric acid and ammonia were run on each sample to assess the
leachability of the copper and zinc in the samples. Physical separation of the
copper and zinc was evaluated through flotation and gravity concentration for
the samples of tailings.
 
The pit sample weighed 129 kg and the head grade was 0.65% TCu and 1.31% Zn.
Based on mineralogical assay and leach tests as described, MSRDI concluded that:
 
•  
Some 80% of the (Total copper or AS copper) copper and 96% of the zinc are
soluble under typical heap leaching conditions.

 
•  
Copper recovery after four days of leaching the crushed ore passing -3/4 in. was
58.1%.

 
•  
Zinc recovery after four days of leaching the crushed ore passing -3/4 in. was
78.6%.

 
•  
Acid consumption was 9.74 lbs. of acid/lb. Cu dissolved, with no credit for the
zinc dissolved.



 
•  
In the ammonia bottle roll leach test negligible copper and zinc were dissolved.

 
The head grade of the first tailings sample weighing 25.8 kg was 3.21% TCu and
0.156% Zn. The reason for such a high grade for a "tailing" is that the +20 mesh
fraction of this sample "contained particles which resembled bbs". Based on
mineralogical assay and leach tests as described, MSRDI concluded that:
 
•  
Almost 100% of the copper and 91% of the zinc is soluble under typical heap
leaching conditions.

 
•  
The copper is almost entirely contained within the +20 mesh size bb-shaped
particles, and can be easily recovered by screening. A concentrate grade of more
than 40% Cu and a recovery of 84% of the copper were achieved.

 
•  
Zinc is not recoverable by screening.

 
•  
Flotation tests did not result in a high recovery of the copper. This is
probably because of the coarse size of the bbs. Zinc recovery was poor also,
probably because it is present as an oxide (acid soluble) mineral.

 
•  
Gravity concentration tests did not result in a high recovery of the copper,
although the larger bbs reported to the concentrate.

 
 
67

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
•  
Copper recovery after four days of leaching the disaggregated tailings though a
half-inch screen was 41.1%.

 
•  
Zinc recovery after four days of leaching the disaggregated tailings though a
half-inch screen was 53.7%.

 
•  
Acid consumption was 3.07 lbs. of acid/lb. Cu dissolved, with no credit for the
zinc.

 
•  
In the ammonia bottle roll test negligible copper and zinc were dissolved.

 
The second tailings sample weighed 15.9 kg and the head grade was 0.171% TCu and
0.121% Zn. Based on mineralogical assay and leach tests as described, MSRDI
concluded that:
 
•  
Almost 67% of the copper and 64% of the zinc is soluble under typical heap
leaching conditions.

 
•  
Flotation tests did not result in a high recovery of the copper. This is
probably because of the low grade of the tailings and that the copper is present
as an oxide (acid soluble). Zinc recovery was poor, probably because it is also
present as an oxide (acid soluble) mineral.

 
•  
Gravity concentration tests did not result in a high recovery of the copper or
the zinc in the concentrate.

 
•  
Copper recovery after four days of leaching the disaggregated tailings though a
half-inch screen was 52.1%.

 
•  
Zinc recovery after four days of leaching the disaggregated tailings though a
half-inch screen was 54.2%.

 
•  
Acid consumption was 15.4 lbs. of acid/lb. Cu dissolved, with no credit for the
zinc.

 
•  
In the ammonia bottle roll test negligible copper and zinc were dissolved.

 
15.4 DISCUSSION
 
The testwork indicates that copper and zinc can be recovered by leaching the
sampled materials. The recovery for copper will be verified by further leach
testing. Zinc recovery will require more development work to ensure that a
technically and economically process can be established, and SGV is pursuing
this work.
 
 
68

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
16 ADJACENT PROPERTIES
 
Mineral Concessions situated close to the Emerald Isle Property belong to other
parties. A quarter section to the south of the open pit belongs to Santa Fe
Mining Company (Santa Fe) and another quarter section is held by private
parties. RPA is not aware of any exploration work currently being carried out on
these properties, or any significant results from past work (Wilson, 2004).
 
The Mineral Park Mine is situated approximately 4 mi. east of the Emerald Isle
Property, as noted above, and produces approximately 6 million lbs. of copper
per year by heap leaching with solvent extraction and electrowinning (SX/EW).
The mine is owned by Mercator Minerals Ltd. (Mercator, a TSX Venture listed
company) and the Cu-Mo deposit is reported to contain Proven and Probable
Mineral Reserves totalling some 84.6 million tons at an average grade of 0.24%
Cu. Current plans by Mercator are to increase production by expanding the SX/EW
plant capacity to approximately 15 million lbs. per year (Surratt, 2005).
 
 
69

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

17 INTERPRETATION AND CONCLUSIONS
 
17.1  EXPLORATION POTENTIAL
 
The Emerald Isle Project is a mineral property that contains a small copper
deposit hosted by a relatively flat lying conglomerate unit. Mineralization
occurs as an oxide facies in the conglomerate, but narrow zones of copper
mineralization are also present in the overlying Quaternary alluvium as well as
the underlying granitic rocks.

 
Results of RCD drilling completed in 2004 indicate that the trend of copper
mineralization continues along strike to the west. New targets are reported to
be situated just south and adjacent to the Emerald Isle Property. These targets
were detected by past seismic surveys, and may indicate the presence of
paleochannels, which could represent geological environments similar to the one
at Emerald Isle (Figure 4-1). RPA recommends a program of drilling to test these
new targets: in the order of 3,000 ft. should be sufficient for an initial
program.
 
17.2  CONCLUSIONS
 
The Emerald Isle copper deposit is hosted by Late Tertiary conglomerates and, to
a lesser extent, by Quaternary alluvium and Cretaceous granitic rocks. RPA has
estimated the Mineral Resource from 135 previous rotary and reverse circulation
drill holes. Based on our review of past and recent exploration data, RPA
concludes that:
 
•  
The technical data generated from past as well as recent exploration on the
property are acceptable for estimation of Mineral Resources.

 
•  
The 2004 SGV drilling program has been carried out in a systematic manner and is
well documented.

 
•  
The new SGV drilling results have on an overall basis confirmed the previous
drilling results, although there is considerable variability between individual
twinned holes.

 
•  
RPA has estimated Mineral Resources of the Emerald Isle copper deposit using
results of the previous drilling. At a total copper cut-off grade of 0.3%

 
 
70

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
TCu and 10 ft. minimum vertical thickness, Indicated Mineral Resources are 2.22
million tons with an average grade of 0.62% TCu.
 
•  
In RPA's opinion, further work is warranted on the Emerald Isle property to
advance it towards the prefeasibility stage.

 
•  
Past exploration (seismic survey by Arimetco) results suggest that a
paleochannel similar to the one hosting the Emerald Isle deposit may be present
south of the current open pit. RPA is of the opinion that this represents a
valid exploration target.

 
 
71

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
18 RECOMMENDATIONS
 
RPA is of the opinion that the Emerald Isle copper property contains a
significant copper Mineral Resource and recommends a Scoping Study (Preliminary
Assessment) to assess the economic potential of the project and advance it
towards the prefeasibility stage. As part of the Scoping Study, further
metallurgical testwork is recommended to determine the copper recovery in a
conventional heap leaching operation. RPA also recommends drilling to test the
paleochannel exploration target south of the open pit area. The estimated cost
of the recommended work is C$200,000 (Table 18-1).


 
TABLE 18-1 RECOMMENDED WORK AND BUDGET
SGV Emerald Isle Project, Arizona
 
Item
Estimated Cost (C$)
Metallurgical testwork
25,000
Scoping study
100,000
Drilling of exploration targets
75,000
Total Recommended Work
200,000

 
19 REFERENCES
 
 
Albert, T.E., 1992, Letter to James Golden of Mine Development Associates Re
Density Measurements on Emerald Isle Samples: Kappes, Cassidy & Associates,
Sparks, Nevada, March 16, 1992.



 
Arimetco, 1988, Emerald Isle Ore Leach Study: Interoffice Memorandum, March
1,1988.

 
 
Arimetco, Inc., 1996, Miscellaneous Cross Sections and Level Plans

 
 
Arimetco, Inc., 1995, Miscellaneous Notes on Mineral Resource and Mineral
Reserve Estimates and open Pit Design, December 4, 1995.

 
 
Arizona Bureau of Mines, 1969, Mineral and Water Resources of Arizona: The
Arizona Bureau of Mines Bulletin 180, University of Arizona, Tucson, 1969.

 
 
Canada Stockwatch, 2004, August 9, 2004 Issue.

 
 
Clifton, G., 2004a, Summary of Exotic Copper Occurrences (Unpublished): Personal
Communication, December, 2004.

 
 
Clifton, G., 2004b, Description of Sampling of Chips from the Reverse
Circulation Program, Emerald Isle Project, Arizona; SGV Internal Company
Memorandum, December 2004.

 
 
D'Andrea, D.V., Larsen, W.C., Fletcher, L.R., Chamberlain, P.G. and Englemann,
W.H., 1977, In Situ Leaching Research in a Copper Deposit at the Emerald Isle
Mine: United States Department of the Interior, Bureau of Mines, Report of
Investigations 8236, 1977.

 
 
D'Andrea, D.V. and Runke, S.M., 1976, In Situ Copper Leaching Research at the
Emerald Isle Mine (Chapter 24): United States Department of the Interior, Bureau
of Mines Internal Report on World Mining and Metals Technology, pp.
409-419,1976.

 
 
Dings, M.G., 1951, The Wallapai Mining District, Cerbat Mountains, Mohave
County, Arizona: U.S. Geological Survey Bulletin 978-E, Contributions to
Economic Geology, pp. 124-153, U.S. Government Printing Office, Washington,D.C.,
1951.

 
 
Donley, E., Lamb, A. and Sykes, T., 2001, Potentially Responsible Party
Evaluation Search, Emerald Isle Mine Site, Mohave County, Arizona: Draft Report
Prepared by Dynamac Corporation for the U.S. Department of the Interior, Bureau
of Land Management, Germantown, MD, November 2001.

 
 
72

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
 
Dunham, H.E., 2004, Valuation of Emerald Isle Property: Fairness Opinion
Document Prepared for Atlas Minerals, Inc., Denver, Colorado, by H.E. Dunham and
Associates, Tucson, Arizona, March 2, 2004.

 
 
Easdon, M., 1992, Emerald Isle, Mohave County, AZ, 1992 Drilling Program Report:
Report by Mine Development Associates, April 2, 1992.

 
 
Eidel, J.J., Frost. J.E. and Clippinger, D.M., Copper-Molybdenum Mineralization
at Mineral Park, Mohave County, Arizona in Ore Deposits of the United States,
1933-1967, The Graton-Sales Volume, John D. Ridge, (Ed.): The American Institute
of Mining, Metallurgical, and Petroleum Engineers, Inc., New York, 1968, pp.
1258-1281.

 
 
Keith, S.B., Gest, D.E., DeWitt, E., Woode Toll, N. and Everson, B.A., 1986,
Metallic Mineral Districts and Production in Arizona: Arizona Bureau of Geology
and Mineral Technology, Geological Survey Branch Bulletin 194, p. 26, 1986.

 
 
Mountain States Research & Development International Inc. (MSRDI), 2005, Check
Assay Results on Total Copper, Acid Soluble Copper, Total Zinc and Acid Soluble
Zinc Values on Samples Assayed at MSRDI and ACTLAB-Skyline Laboratories, May,
2005.

 
 
Mine Development Associates, 1992, Emerald Isle Copper Mines Feasibility Report:
Report Prepared for Holcorp Mines Limited, March 1992.

 
 
Roman J.R., and Bhappu, R.B., 2004, Evaluation of Ore and Tailings From Emerald
Isle Mine: Report by Mountain States Research and Development International
Inc., Vail, Arizona, December 1, 2004.

 
 
PAHRUMP, 2004, Nevada, 30 Year Daily Temperature and Precipitation Summary: The
Internet, October 2004.

 
 
Peterson, R.C., 1976, Review of Aeromagnetic Data over the Emerald Isle
Prospect: Report Prepared for Mine Development Associates, 1976.

 
 
Sheedy, M., 1998, Recoflo® Ion Exchange Technology: Paper on Behalf of Prosep
Technologies Inc., a Subsidiary of Eco-Tec Ltd., Proceedings of the TMS Annual
Meeting, San Antonio, Texas, 13 pp.

 
 
Shipes, M.H., 1994, EIM Tailings Tests: Arimetco Interoffice Memorandum to Roy
Shipes, July 14, 1994.

 
 
State of Arizona, 2005, Department of Revenue: Information on State Severance
Tax.

 
 
Ste-Genevieve Resources Ltd., 2004a, Miscellaneous Correspondence and Technical
Data.

 
 
Ste-Genevieve Resources Ltd., 2004b, Property Purchase Agreement between SGV
Resources Inc. and Western Consolidated Resources Inc.: SGV Internal Document,
July 30, 2004.

 
 
73

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
 
Ste-Genevieve Resources Ltd., 2005, Miscellaneous Correspondence and Technical
Data.

 
 
Surratt, M.L., 2005, Mercator Announces Plans to Maximize Copper Production at
its Mineral Park Mine in Arizona: Mercator Minerals Ltd. Press Release, March
14,2005.

 
 
The Toronto Stock Exchange, 1990, Excerpts from Listing No. 3735 of Arimetco
International Inc.

 
 
Thomas, B.E., 1951, The Emerald Isle Copper Deposit, Discussion: Econ. Geol.
Vol. 46, pp. 231-233, 1951.

 
 
Thomas, B.E., 1949, Ore Deposits of the Wallapai District, Arizona: Econ. Geol.
Vol. 44, pp. 700-703, December 1949.

 
 
TSC Enterprises, Inc., 1992?, Emerald Isle Mine, Arizona: Internal Company
Report.

 
 
U.S. Mines Register, 1952,: U.S. Bureau of Mines, Mines Register, (Successor to
The Mines Handbook and The Copper Handbook) Vol. XXIV, pp. 158-159.

 
 
Wendt, C.J., 1992, Exploration Potential, Emerald Isle Mine: Report for Mine
Development Associates, February 10, 1992.

 
 
Wieduwilt, W.G., 1976, Review of Induced Polaraization and Resistivity Data,
Emerald Isle Area, Mohave County, Arizona: Report Prepared for Perry, Knox,
Kaufman, Inc., Project 0620, Tucson, June 6, 1976.

 
 
Wilkinson Jr., W.H., Vega, L. and Titley, S.R., 1982, Geology and Ore Deposits
at Mineral Park, Mohave County, Arizona, in Advances in Geology of the Porphyry
Copper Deposits, Southwestern North America, Spencer R. Titley, (Ed.):
University of Arizona Press, Tucson, Arizona, pp. 523-541.

 
 
Williams, S.A., 1992, Correspondence with M. Easdon of Holcorp Mines Ltd. Re.
Preliminary Mineralogical Analysis of Samples from the Emerald Isle Mine: Globo
de Plomo Enterprises, Douglas, Ariz., March 5, 1992.

 
 
Wilson, B., 2004, Personal Communication.

 
 
Wilson, B., 2005, Personal Communication.

 
 
74

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
20 SIGNATURE PAGE
 
This report titled "Technical Report on the Emerald Isle Copper Deposit Prepared
for Ste-Genevieve Resources Ltd." and dated March 10, 2006 was prepared and
signed by the authors:

 

   (Signed&Sealed)    
Dated at Toronto, Ontario
Hrayr Agnerian, M.Sc.(Applied), P.Geo. March 10, 2006 Consulting Geologist  
Roscoe Postle Associates Inc.


   (Signed&Sealed)    
Dated at Toronto, Ontario
John T. Postle, M.Sc., P.Eng.
March 10, 2006 Consulting Mining Engineer   Roscoe Postle Associates Inc.

                                                                                                               
 
75

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
21 CERTIFICATE OF QUALIFICATIONS
 
21.1 HRAYR AGNERIAN
 
I, Hrayr Agnerian, M.Sc.(Applied), P.Geo., as an author of this report entitled
"Technical Report on the Emerald Isle Copper Deposit, Arizona", prepared for
Ste. Genevieve Resources Ltd. and dated March 10, 2006, do hereby certify that:
 
1.  
I am a Consulting Geologist with Roscoe Postle Associates Inc. of Suite 501, 55
University Ave Toronto, ON, M5J 2H7.

 
2.  
I am a graduate of the American University of Beirut, Lebanon in 1966 with a
Bachelor of Science degree in Geology, of the International Centre for Aerial
Surveys and Earth Sciences, Delft, the Netherlands, in 1967 with a diploma in
Mineral Exploration, and of McGill University, Montreal, Quebec, Canada, in 1972
with a Masters of Science degree in Geological Engineering.

 
3.  
I am registered as a Professional Geoscientist in the Provinces of Ontario
(Reg.# 0757) and Saskatchewan (Reg.# 4305), and as a Professional Geologist in
the Province of Quebec (Reg.# 302). I have worked as a geologist for a total of
35 years since my graduation. My relevant experience for the purpose of the
Technical Report is:



 
• Review and report as a consultant on more than seventy mining operations and
Projects around the world for due diligence and regulatory requirements,
including:
 
o Estimate of the Mineral Resources of the Anoki deposit and Anoki outh Zone in
the Kirkland Lake area, for Queenston Mining Inc.
o Preparation of a Technical Report on the Salave Gold Project, Spain for Rio
Narcea Gold Mines Ltd.
o Preparation of a Technical Report on the Volta Grande Gold Project for Verena
Minerals Corporation.
o Audit of the Mineral Resources of the Boston, Doris and Madrid areas of the
Hope Bay Gold Project, Nunavut Territory, for BHP Minerals Canada.
o Audit of the Mineral Resources of the Joe Mann Mine, Quebec, for Campbell
Resources Inc.
o Mineral resource estimate of the Randell-Jackman and Hammerdown gold deposits,
Newfoundland, for ajor General Resources Ltd.
o Mineral Resource estimate of the Holloway Zone, Kirkland Lake area, for
Freewest Resources Ltd.
o Audit of the Mineral Resources of the Huampar Mine, Peru, for Oroperu
Resources.
o Audit of the Mineral Resources of the Berezitovoye gold deposit, Amur Oblast
(Siberia) Russia, for High River Gold Mines Ltd.
 
• District Geologist for Canadian mining company
• Project/Exploration Geologist for several Canadian exploration companies.
 
 
76

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
4.  
I have read the definition of "qualified person" set out in National Instrument
43-101 ("NI43-101") and certify that by reason of my education, affiliation with
a professional association (as defined in NI43-101) and past relevant work
experience, I fulfill the requirements to be a "qualified person" for the
purposes of NI43-101.

 
5. 
I visited the Emerald Isle Project on May 31, 2004, and a second time from
December 18 to 20, 2004.

 
6.  
I am responsible for overall preparation of the Technical Report, including all
sections.

 
7.  
I am independent of the Issuer applying the test set out in Section 1.4 of
National Instrument 43-101.

 
8.  
I have had no prior involvement with the property that is the subject of the
Technical Report.

 
9.  
I have read National Instrument 43-101F1, and the Technical Report has been
prepared in compliance with National Instrument 43-101 and Form 43-101F1.

 
10.  
To the best of my knowledge, information, and belief, the Technical Report
contains all scientific and technical information that is required to be
disclosed to make the technical report not misleading.

 
Dated 10th day of March, 2006


 
( Signed & Sealed )
 
Hrayr Agnerian, M.Sc.(Applied), P.Geo
 
 
77

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
21.2 JOHN POSTLE
 
I, John T. Postle, M.Sc., P.Eng., as an author of this report entitled Technical
Report on the Emerald Isle Copper Deposit, Arizona", prepared for Ste. Genevieve
Resources Ltd. and dated March 10, 2006, do hereby certify that:
 
1.  
I am a Consulting Mining Engineer with Roscoe Postle Associates Inc. of Suite
501, 55 University Ave Toronto, ON, M5J 2H7.

 
2.  
I am a graduate of the University of British Columbia, Canada, in 1965 with a
Bachelor of Science (Applied) degree in Mining Engineering and Stanford
University, Stanford, California, in 1968 with a Master Degree in Earth
Sciences.

 
3.  
I am registered as a Professional Engineer in the Provinces of Ontario (Reg.# )
and British Columbia (Reg.# ). I have worked as a professional mining engineer
for a total of 38 years since my graduation. My relevant experience for the
purpose of the Technical Report is:

 
•  
Planning and management of mining projects in various parts of Canada

 
•  
Variety of assignments including valuations of mineral projects, review of
feasibility studies, monitoring of mine construction, estimation and
confirmation of operating and capital costs, conceptual mine design, and cash
flow modelling.

 
4.  
I have read the definition of "qualified person" set out in National Instrument
43-101 ("NI43-101") and certify that by reason of my education, affiliation with
a professional association (as defined in NI43-101) and past relevant work
experience, I fulfill the requirements to be a "qualified person" for the
purposes of NI43-101.

 
5.  
I visited the Emerald Isle Project on May 31, 2004.

 
6.  
I am responsible for the section dealing with mining aspects of the Technical
Report.

 
7.  
I am independent of the Issuer applying the test set out in Section 1.4 of
National Instrument 43-101.

 
8.  
I have had no prior involvement with the property that is the subject of the
Technical Report.

 
9.  
I have read National Instrument 43-101F1, and the Technical Report has been
prepared in compliance with National Instrument 43-101 and Form 43-101F1.

 
 
78

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
 10.
 To the best of my knowledge, information, and belief, the Technical Report
contains all scientific and technical information that is required to be
disclosed to make the technical report not misleading.

 
Dated 10th day of March, 2006


 
( Signed & Sealed )
 
John T. Postle, M.Sc., P.Eng.
 
 
79

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
22 APPENDIX
 
EMERALD ISLE DEPOSIT, SIGNIFICANT MINERALIZED INTERSECTIONS IN EL PASO ROTARY
DRILL HOLES


Hole #
From
To
Length (ft)
% TCu
A-2
220.00
290.00
70.00
0.68
A-3
281.00
361.00
80.00
1.02
A-4
509.00
517.00
8.00
0.51
DH92-04
40.00
60.00
20.00
0.50
DH92-27
230.00
235.00
5.00
0.43
DH92-28
245.00
260.00
15.00
0.72
DH92-29
215.00
235.00
20.00
0.47
DH92-30
242.00
252.00
10.00
0.87
DH92-31
245.00
250.00
5.00
0.65
DH92-42
0.00
55.00
55.00
0.82
DH92-43
5.00
10.00
5.00
0.63
E-004
130.00
135.00
5.00
0.40
E-004
200.00
245.00
45.00
0.87
E-005
88.00
128.00
40.00
0.96
E-007
190.00
256.00
66.00
0.75
EI-013
290.00
330.00
40.00
0.85
EP-001
73.00
223.50
150.50
0.94
EP-002
73.00
143.00
70.00
1.61
EP-003
24.00
85.50
61.50
1.83
EP-004
46.00
121.00
75.00
1.93
EP-005
44.00
89.00
45.00
0.94
EP-007
44.00
74.00
30.00
1.18
EP-008
47.00
89.00
42.00
1.21
EP-009
109.00
185.90
76.90
0.77
EP-010
0.00
44.00
44.00
1.81
EP-011
24.00
59.00
35.00
1.97
EP-012
21.00
54.00
33.00
0.92
EP-013
9.00
49.00
40.00
0.87
EP-014
24.00
74.00
50.00
0.88
EP-015
19.00
49.00
30.00
0.57
EP-016
9.00
44.00
35.00
0.47
EP-017
3.00
39.00
36.00
1.29
EP-018
24.00
39.00
15.00
0.60
EP-019
29.00
64.00
35.00
0.53
EP-020
3.00
19.00
16.00
0.92
EP-022
44.00
89.00
45.00
0.56
EP-023
44.00
120.00
76.00
0.61
EP-024
10.00
110.00
100.00
0.81
EP-025
95.00
160.00
65.00
0.50
EP-026
50.00
100.00
50.00
0.52
EP-027
120.00
125.00
5.00
0.42
EP-028
120.00
145.00
25.00
0.42
EP-029
130.00
200.00
70.00
0.85

 
 
80

--------------------------------------------------------------------------------

 
 
ROSCOE POSTLE ASSOCIATES INC.
wwww.rpacan.com

 
[img00160.jpg]
 
 
81

--------------------------------------------------------------------------------

 
 
[img00161.jpg]
 
 
82

--------------------------------------------------------------------------------

 